TABLE OF CONTENTS

EXECUTION COPY

RESALE AGREEMENT

BY AND AMONG

WEST VIRGINIA PCS ALLIANCE, L.C.,

VIRGINIA PCS ALLIANCE, L.C.,

NTELOS INC.,

AND

SPRINT SPECTRUM L.P.

 

 

DATED AS OF JULY 31, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

 

               Page #

1.

   Definitions    1

2.

   Sprint Relationship    6

3.

   Term    6    3.1    General    6    3.2    Automatic Renewal    7    3.3   
Phase-Out Period    7

4.

   Representations, Warranties and Covenants    7    4.1    Representations and
Warranties of the Alliances and NTELOS    7    4.2    Representations,
Warranties and Covenants of Sprint    8

5.

   Scope of PCS Services; Handset Handling; MIN Administration; Billing;
Forecasts    10    5.1    PCS Services    10    5.2    Handset Handling Services
   10    5.3    MIN Range Administration    10    5.4    Call Detail Records   
11    5.5    Subscriber Information and Forecasts    11    5.6    Negotiation of
Roaming Agreement Amendment    11

6.

   Prices and Terms of Payment    11    6.1    Payment of Charges    11    6.2
   Invoices    12    6.3    Disputed Charges    12    6.4    Taxes and Other
Levies by Governmental Authorities    14    6.5    Enhanced 911 Charges    14

7.

   Rights and Obligations of the Parties    14    7.1    Sprint’s Responsibility
and Liability Related to PCS Services to Sprint Customers    14    7.2   
Network Requirements    14    7.3    Exclusive Provider; Overbuilds    17    7.4
   Spectrum    17    7.5    Representatives    17    7.6    EVDO Deployment   
18    7.7    Software Deployment Process    19

8.

   Licenses    20    8.1    General    20    8.2    Renewals    20

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.

   Audit    21    9.1    General    21    9.2    Procedure    21

10.

   Warranties    22

11.

   Trade Name, Trade Marks and Service Marks    22    11.1    The Alliances’
Rights    22    11.2    Sprint’s Rights    22    11.3    Remedies for Violations
   23

12.

   Insurance    23    12.1    Sprint Insurance    23    12.2    The Alliances
Insurance    24

13.

   Indemnification; Limitation of Liability    24    13.1    Indemnification   
24    13.2    Indemnification Procedures    24    13.3    Limitation of
Liability    25

14.

   Breach, Remedies and Early Termination of the Agreement    25    14.1   
Breach    25    14.2    Phase-Out Period    26

15.

   Confidentiality    26    15.1    Restriction    26    15.2    Return    27   
15.3    Limitation    27    15.4    Relief    28

16.

   Assignment    28    16.1    By Sprint    28    16.2    By the Alliances or
NTELOS    28    16.3    NTELOS Process    28    16.4    Proprietary Information
   30

17.

   General Provisions    30    17.1    Notices and Inquiries    30    17.2   
Construction    31    17.3    Independent Contractors    31    17.4    Survival
   32    17.5    Headings    32    17.6    Severability    32    17.7   
Governing Law    32    17.8    Counterpart Execution    32    17.9    Entire
Agreement; Amendments    32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17.10

   Parties in Interest; Limitation on Rights of Others    33

17.11

   Waivers; Remedies    33

17.12

   Force Majeure    33

17.13

   Disclosure    33

17.14

   Dispute Resolution    33

17.15

   Relationship of this Agreement and the Previous Agreement    34

17.16

   Release of Claims Arising Under Previous Agreement    34

17.17

   Duty of Good Faith and Fair Dealing    34

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1    Markets Schedule 2    PCS Services Pricing Schedule 3    Billing
Methodology Schedule 4    Network Performance Standards and Requirements
Exhibit 1 to Schedule 4    Network Service Level Agreement Schedule 5   
Alliances and Sprint Representatives Schedule 6    Sprint Core Features and
Services Schedule 7    EVDO Deployment Schedule

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

RESALE AGREEMENT

This Resale Agreement (this “Agreement”) is dated as of July 31, 2007 for PCS
Services beginning July 1, 2007 (the “Effective Date”) by and among West
Virginia PCS Alliance, L.C., a Virginia limited liability company (the “WV
Alliance”), Virginia PCS Alliance, L.C., a Virginia limited liability company
(the “VA Alliance”) (collectively, the “Alliances”); NTELOS Inc., a Virginia
corporation and the indirect parent of each of the Alliances (“NTELOS”); and
Sprint Spectrum L.P., a Delaware limited partnership (“Sprint Spectrum”), and
Sprint Spectrum on behalf of and as an agent for SprintCom, Inc., a Kansas
corporation (“SprintCom”) (Sprint Spectrum and SprintCom collectively,
“Sprint”).

RECITALS

A. The Alliances own broadband personal communications services (“PCS”) licenses
and own and operate a PCS network (the “Alliances Network”) and provide PCS
Services (as defined below) in several geographic markets, including the Markets
(as defined below).

B. Subject to the terms and conditions contained in this Agreement, Sprint
desires to purchase PCS Services from the Alliances and market and sell these
services to Sprint Customers (as defined below), and the Alliances desire to
sell PCS Services to Sprint.

C. Subject to the terms and conditions contained in this Agreement, the parties
also desire to provide for (i) the pricing and billing methodology of the PCS
Services being provided by Sprint to NTELOS and its Affiliates (as defined
below), including the Alliances, pursuant to the Intercarrier Roamer Service
Agreement dated as of November 1, 1997, as amended, so that such terms are
reciprocal with the pricing terms and billing methodology of the PCS Services
being provided by the Alliances to Sprint pursuant to this Agreement and
(ii) the pricing and billing methodology of the long-distance telephone services
(including, but not limited to international, inter-state, intra-state and 800
calls) provided by Sprint to NTELOS and its Affiliates, including the Alliances,
at rates that reflect the “most favored nations” rates of the Sprint Network
Managers (as defined below) as provided in Schedule 2.

D. On August 13, 2004, the Alliances, NTELOS and Sprint entered into the Resale
Agreement (the “Previous Agreement”).

E. Sprint requests that the Alliances upgrade the Alliances Network to EVDO (as
defined below).

F. The Alliances, NTELOS and Sprint intend to have this Agreement supersede and
replace the Previous Agreement in its entirety.

NOW, THEREFORE, and in consideration of the above premises and the mutual
promises set forth in this Agreement, the Alliances, NTELOS, and Sprint agree as
follows:

1. Definitions

“95% Completion of EVDO Deployment” has the meaning assigned to the term in
Section 7.6.2.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“98% Completion of EVDO Deployment” has the meaning assigned to the term in
Section 7.6.2.

“Accounting Firm” has the meaning assigned to the term in Schedule 2.

“Additional Sites” has the meaning assigned to the term in Section 7.6.

“Affiliate” means a person or entity that, directly or indirectly, controls, is
controlled by or is under common control with another person or entity.

“Agreement” means this agreement and all of its Schedules and Exhibits.

“Alliances” has the meaning assigned to the term in the Preamble.

“Alliances’ Customer” means any person, other than Sprint, purchasing from the
Alliances (i) PCS Services or (ii) any other services offered for sale by the
Alliances.

“Alliances Marks” has the meaning assigned to the term in Section 11.1.

“Alliances Network” has the meaning assigned to the term in the Recitals.

“Applicable Licenses” has the meaning assigned to the term in Section 8.1.

“Billing Error” means an error in the billing rates, billing methodology or
calculation of minutes of use or data usage within an invoice.

“BTA” means basic trading area (as defined by the FCC).

“Effective Date” has the meaning assigned to the term in the Preamble.

“Code Division Multiple Access” or “CDMA” means a digital spread spectrum
technology that, among other things, enables multi-user utilization of the same
wireless spectrum channel at the same time through the use of assigned codes to
subscribers participating in given communications. For the sake of clarity, it
is understood that WiMax and Nextel iDEN based services are non-CDMA technology
services.

“Cost Dispute” has the meaning assigned to the term in Schedule 2.

“Current Sites” has the meaning assigned to the term in Section 7.6.2.

“Data Customers” has the meaning assigned to the term in Schedule 2.

“Data Pricing Dispute” has the meaning assigned to the term in Schedule 2.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Data Customer Reset Rate” has the meaning assigned to the term in Schedule 2.

“Electronic Billing” has the meaning assigned to the term in Section 5.4.

“ESN” means the electronic serial number for each Handset.

“EVDO” means Evolution-Data Optimized Revision A, a third generation CDMA
telecommunications standard for the transmission of data using radio signals.

“EVDO Deadline” has the meaning assigned to the term in Section 7.6.2.

“EVDO Deployment” means the installation of EVDO equipment and placement in
service of one EVDO carrier per site.

“EVDO Request” has the meaning assigned to the term in Section 7.6.5.

“EVDO Request Site” has the meaning assigned to the term in Section 7.6.5.

“Event of Default” has the meaning assigned to the term in Section 14.1.

“Facilities” means the telecommunications switching equipment, cell site
transceiver equipment, towers, connecting circuits, software and other equipment
installed, maintained, expanded, modified or replaced by the Alliances to render
PCS Services within the Markets.

“FCC” means the Federal Communications Commission or any successor agency.

“Forecast” has the meaning assigned to the term in Section 5.5.

“Fraud” means the use of false information or a false identity to secure PCS
Services from the Alliances Network.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the FCC.

“Handsets” means the mobile handsets to be used by Sprint Customers and any
other terminal equipment designed to be used by Sprint Customers, which handsets
and equipment shall be compatible with the Alliances Network.

“HLR” means Home Location Register.

“Home Data Customer” has the meaning assigned to the term in Schedule 2.

“Home Data Customer Data Rate” means data rates for Home Data Customers as set
forth in Schedule 2.

“Home Voice Customer” has the meaning assigned to the term in Schedule 2.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Home Voice Customer Reset Percentage” has the meaning assigned to the term in
Schedule 2.

“Home Voice Customer Voice Rate” means voice rates for Home Voice Customers as
set forth in Schedule 2.

“Hybrid Customer” means a wireless communications services customer with a
“hybrid” Handset that is capable of accessing both PCS Services and non-PCS
Services.

“Indemnification Claim” has the meaning assigned to the term in Section 13.2.1

“Indemnitor” has the meaning assigned to the term in Section 13.1.

“Indemnitee” has the meaning assigned to the term in Section 13.1.

“Independent Auditors” has the meaning assigned to the term in Section 9.2.

“IRSA” has the meaning assigned to the term in Section 5.6.

“Licenses” means the PCS licenses issued by the FCC to the Alliances, which
authorize the provision of PCS Services in the Markets.

“Markets” means the BTA set forth in Schedule 1 (Markets) in which PCS Services
are to be made available to Sprint pursuant to this Agreement and the Licenses.
A “Market” is any one of such BTA.

“MDN” means a mobile directory number.

“MIN” means a mobile identification number.

“Monthly Interim Amount” has the meaning assigned to the term in Section 6.2.

“Monthly Minimum” has the meaning assigned to the term in Section 6.1.

“Monthly Usage” has the meaning assigned to the term in Section 6.1.

“MOU” means minute of use.

“MSID” means mobile station identifier.

“National ARDRY” has the meaning assigned to the term in Schedule 2.

“National ASRVRY” has the meaning assigned to the term in Schedule 2.

“National ASRVRY-1” has the meaning assigned to the term in Schedule 2.

“National ASRVRY-2” has the meaning assigned to the term in Schedule 2.

“National Sprint Competitor” means Verizon, Verizon Wireless, AT&T, or T-Mobile,
or an Affiliate of Verizon, Verizon Wireless, AT&T, or T-Mobile.

“Network Specification” has the meaning assigned to the term in Section 7.2.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Newly Acquired Sprint Affiliate” has the meaning assigned to the term in
Section 4.2.5.

“Nextel” means those entities that (i) are Sprint Affiliates by virtue of being
under the common ownership umbrella of the Sprint Nextel Corporation which also
includes Sprint, and (ii) provide wireless services using non-CDMA technology
commonly referred to as “iDEN.”

“NTELOS” has the meaning assigned to the term in the Preamble.

“Offering Period” has the meaning assigned to the term in Section 16.3.2.

“PCS Business” has the meaning assigned to the term in Section 4.2.1.

“PCS Services” means all wireless communications services using CDMA technology.

“Phase-Out Period” has the meaning assigned the term in Section 14.2.

“Previous Agreement” has the meaning assigned to the term in the Recitals.

“Proprietary Information” has the meaning assigned the term in Section 15.3.

“Q-Chat” means a Sprint proprietary Push-To-Talk (“PTT”) solution.

“Re-Deployed Sites” has the meaning assigned the term in Section 7.6.3.

“Reorganized Sprint Affiliate” has the meaning assigned to the term in
Section 4.2.5.

“Reset Rate Dispute” has the meaning assigned to the term in Schedule 2.

“Sprint” has the meaning assigned to the term in the Preamble.

“SprintCom” has the meaning assigned to the term in the Preamble.

“Sprint Customer” means each of the following: (i) Sprint, all Affiliates of
Sprint, all Sprint Network Managers, and all resellers of Sprint (including
MVNOs), to the extent any such entity provides PCS Services; and (ii) all
end-user customers (including Hybrid Customers) that purchase PCS Services from
any of the foregoing entities.

“Sprint Marks” has the meaning assigned to the term in Section 11.2.

“Sprint Network Manager” means an entity that provides mobile wireless
telecommunications products and services under the “Sprint” or “Sprint Spectrum”
service marks or any other service marks subsequently used by Sprint pursuant to
an agreement with Sprint under which such entity constructs wireless network
coverage and performs operational functions in defined geographic areas.

“Sprint Offer” has the meaning assigned to the term in Section 16.3.2.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Sprint Specific Customer” means Sprint Customers that are capable of using PCS
Services, including Hybrid Customers of Sprint’s Affiliates, but excluding all
other customers of (i) Sprint’s Affiliates, (ii) Sprint Network Managers, and
(iii) resellers of Sprint (including MVNOs).

“Sprint Spectrum” has the meaning assigned to the term in the Preamble.

“Transaction” has the meaning assigned to the term in Section 16.3.1.

“Travel Data Customer” has the meaning assigned to the term in Schedule 2.

“Travel Data Customer Data Rate” means data rates for Travel Data Customers as
set forth in Schedule 2.

“Travel Voice Customer” has the meaning assigned to the term in Schedule 2.

“Travel Voice Customer Voice Rate” means voice rates for Travel Voice Customers
as set forth in Schedule 2.

“VA Alliance” has the meaning assigned to the term in the Preamble.

“Wireless Successor” has the meaning assigned to the term in Section 16.4.

“WLNP” means Wireless Local Number Portability.

“WV Alliance” has the meaning assigned to the term in the Preamble.

2. Sprint Relationship

Subject to the terms and conditions of this Agreement, the Alliances will
provide and sell PCS Services to Sprint in the Markets, and Sprint will purchase
PCS Services from the Alliances in the Markets and pay the Alliances for PCS
Services as more specifically described in Schedule 2. The Alliances authorize
Sprint to market and sell the PCS Services to Sprint Customers subject to the
terms and conditions of this Agreement. No provision of this Agreement will be
construed as vesting in Sprint any control whatsoever in any facilities and
operations of the Alliances, including the Facilities, or the operations of any
Affiliate of the Alliances.

3. Term

3.1 General

Subject to the early termination provisions set forth in Section 14 and the
renewal provisions of Section 3.2, the initial term of this Agreement will be
for the period commencing on the Effective Date and extending until July 31,
2015, unless renewed, or otherwise extended as a result of the Phase-Out Period
described in Section 3.3 herein.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.2 Automatic Renewal

This Agreement will automatically renew beyond the initial term set forth in
Section 3.1 for separate renewal periods of three (3) years each, unless
(a) Sprint gives written notice to the Alliances of non-renewal on or before the
date which is one hundred eighty (180) days prior to the end of the initial term
or the applicable renewal term, as the case may be; or (b) the Alliances give
written notice to Sprint of non-renewal on or before the date which is one
hundred eighty (180) days prior to the end of the initial term or the applicable
renewal term, as the case may be.

3.3 Phase-Out Period

Upon notice of termination of this Agreement pursuant to this Section 3, the
Phase-Out period set forth in Section 14.2 will apply. During the Phase-Out
Period, the Alliances agree to offer to sell PCS Services to Sprint in
accordance with Section 14.2.

4. Representations, Warranties and Covenants

4.1 Representations and Warranties of the Alliances and NTELOS

Each of WV Alliance, VA Alliance, and NTELOS makes to Sprint the following
representations and warranties as to itself as of the Effective Date:

4.1.1 Organization; Standing and Power

Each of WV Alliance and VA Alliance is a limited liability company duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia and has the requisite limited liability company power
and authority to carry on its business as now being conducted and NTELOS is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Virginia and has the corporate power and authority to
carry on its business as now being conducted, respectively. Each of WV Alliance,
VA Alliance, and NTELOS is duly qualified to do business and is in good standing
in each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification necessary, other than in such
jurisdictions where the failure to be so qualified to do business or in good
standing (individually, or in the aggregate) would not have a material adverse
effect on WV Alliance and its subsidiaries, taken as a whole, VA Alliance and
its subsidiaries, taken as a whole, or on NTELOS and its subsidiaries, taken as
a whole.

4.1.2 Authority

The execution, delivery and performance of this Agreement and of all of the
other documents and instruments required hereby by each of WV Alliance, VA
Alliance, and NTELOS are within the limited liability company power of WV
Alliance and VA Alliance and the corporate power of NTELOS, respectively. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized and no other action
on the part of each of WV Alliance, VA Alliance, and NTELOS is necessary to
authorize this Agreement or to consummate the transactions contemplated herein.
This

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement and all other documents and instruments required to be executed and
delivered by each of WV Alliance, VA Alliance, and NTELOS hereby have been or
will be duly and validly executed and delivered by each of WV Alliance, VA
Alliance, and NTELOS, and constitute or will constitute valid and binding
agreements of each of WV Alliance, VA Alliance, and NTELOS, enforceable against
each of WV Alliance, VA Alliance, and NTELOS in accordance with their terms,
except as enforceability may be restricted, limited or delayed by applicable
bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.

4.1.3 No Violations

Neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby by each of WV Alliance, VA
Alliance, and NTELOS will (a) conflict with or result in any breach of any
provision of the articles of organization or operating agreement of each of WV
Alliance and VA Alliance or the articles of incorporation or bylaws of NTELOS,
(b) subject to receipt of regulatory and other third-party consents (which each
of WV Alliance, VA Alliance, and NTELOS has no reason to believe will not be
readily available), result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, contract or
other instrument or obligation binding upon each of WV Alliance, VA Alliance,
and NTELOS, or (c) violate any order, writ, injunction, decree or law in effect
as of the date of this Agreement and applicable to each of WV Alliance, VA
Alliance, and NTELOS, or any of its properties or assets.

4.1.4 Compliance with Agreement

NTELOS represents and warrants that each of WV Alliance and VA Alliance will
comply with all terms and conditions set forth in this Agreement.

4.2 Representations, Warranties and Covenants of Sprint

Each of Sprint Spectrum and SprintCom makes to the Alliances and NTELOS the
following representations and warranties as to itself as of the Effective Date:

4.2.1 Organization; Standing and Power

Sprint Spectrum is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
limited partnership power and authority to carry on its business as now being
conducted and SprintCom is a corporation duly organized, validly existing and in
good standing under the laws of the State of Kansas and has the requisite
corporate power and authority to carry on its business as now being conducted.
Each of Sprint Spectrum and SprintCom is duly qualified to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification necessary, other
than in such jurisdictions where the failure to be so qualified to do business
or in good standing (individually, or in the aggregate) would not have a
material adverse effect on Sprint Spectrum and its subsidiaries, taken as a
whole, or on SprintCom and its subsidiaries, taken as a whole.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

As of the Effective Date and throughout the U.S. (including the Markets),
(i) Sprint Spectrum and SprintCom are the only Affiliates of the Sprint Nextel
Corporation that maintains or operates a CDMA network, and (ii) Sprint Spectrum
is the only Affiliate of the Sprint Nextel Corporation that contracts directly
with Sprint Customers in connection with the provision of PCS Services (except
that Sprint Spectrum may contract indirectly with Sprint Customers who are
end-user customers through Sprint Network Managers or resellers of Sprint) (the
business involved in clauses (i) and (ii), the “PCS Business”).

4.2.2 Authority

The execution, delivery and performance of this Agreement and of all of the
other documents and instruments required hereby by each of Sprint Spectrum and
SprintCom are within the limited partnership power of Sprint Spectrum and the
corporate power of SprintCom, respectively. Sprint Spectrum is an agent of
SprintCom and has the authority to enter into this Agreement as an agent of and
on behalf of SprintCom. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
and no other corporate action on the part of each of Sprint Spectrum and
SprintCom is necessary to authorize this Agreement or to consummate the
transactions contemplated herein. This Agreement and all other documents and
instruments required to be executed and delivered by each of Sprint Spectrum and
SprintCom hereby have been or will be duly and validly executed and delivered by
each of Sprint Spectrum and SprintCom, and constitute or will constitute valid
and binding agreements of each of Sprint Spectrum and SprintCom, enforceable
against each of Sprint Spectrum and SprintCom in accordance with their terms,
except as enforceability may be restricted, limited or delayed by applicable
bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.

4.2.3 No Violations

Neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby by each of Sprint Spectrum
and SprintCom will (a) conflict with or result in any breach of any provision of
the partnership agreement of Sprint Spectrum or the articles of incorporation or
bylaws of SprintCom, (b) subject to receipt of regulatory and other third-party
consents (which each of Sprint Spectrum and SprintCom has no reason to believe
will not be readily available), result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
contract or other instrument or obligation binding upon each of Sprint Spectrum
and SprintCom, or (c) violate any order, writ, injunction, decree or law in
effect as of the date of this Agreement and applicable to each of Sprint
Spectrum and SprintCom, or any of its properties or assets.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.2.4 Compliance with Agreement

Sprint Spectrum represents and warrants that each of Sprint Spectrum and
SprintCom will comply with all terms and conditions set forth in this Agreement.

4.2.5 Covenants of Sprint

In the event that any other Affiliate of the Sprint Nextel Corporation (other
than Sprint) becomes involved in the PCS Business, whether through
reorganization of Sprint, the Sprint Nextel Corporation, or an Affiliate of
Sprint or the Sprint Nextel Corporation (the “Reorganized Sprint Affiliate”) or
acquisition of another entity by Sprint, the Sprint Nextel Corporation, or an
Affiliate of Sprint or the Sprint Nextel Corporation (the “Newly Acquired Sprint
Affiliate”), Sprint shall ensure and shall cause its Affiliates to ensure that:
(i) such Reorganized Sprint Affiliate (subject to the provisions in clause (ii))
and Newly Acquired Sprint Affiliate (subject to the provisions in clause (iii))
shall be made a party to this Agreement, (ii) all PCS Services customers of such
Reorganized Sprint Affiliate shall be deemed to be Sprint Customers covered by
the terms and conditions of this Agreement, and (iii) all subsequent PCS
Services customer growth of such Newly Acquired Sprint Affiliate after the
closing date of the acquisition shall be deemed to be Sprint Customers covered
by the terms and conditions of this Agreement. With respect to the PCS Services
network of any Newly Acquired Sprint Affiliate existing as of the closing date
of the acquisition and located within the Markets, such network may be
maintained and used by such Newly Acquired Sprint Affiliate solely to provide
PCS Services to its customers existing as of the closing date of the
acquisition.

5. Scope of PCS Services; Handset Handling; MIN Administration; Billing;
Forecasts

5.1 PCS Services

During the term of this Agreement, the Alliances agree to provide to Sprint the
PCS Services in the Markets.

5.2 Handset Handling Services

Sprint will be responsible for making its own arrangements (a) to purchase
Handsets and accessories for resale, from manufacturers selected by Sprint and
(b) for the delivery of those Handsets and accessories directly to Sprint.

5.3 MIN Range Administration

Unless the parties otherwise agree, Sprint will be responsible for the
administration of its own MIN ranges and unique customer MDN’s and ESN’s for
each Market, and the Alliances will route and bill Sprint for PCS Services
accordingly. The parties agree to work together in good faith to coordinate MIN
range administration, including sufficient advance notice necessary to implement
the terms of this Section 5.3.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.4 Call Detail Records

The Alliances will provide Sprint with electronic call detail records on a near
real time basis (“Electronic Billing”). Sprint shall provide for network
facilities to transport call detail records to support Electronic Billing and is
responsible for providing systems and capacity to receive all available call
detail records. Electronic call detail records will be provided in native
format. For purposes of this Agreement, the term “near real time basis” means
the period of time in which the Alliances can read their own call detail records
for the Alliances’ Customers. With respect to payment for defective call detail
records, Sprint may, in addition to any other rights and remedies available to
Sprint, dispute such payments under the procedures set forth in Section 6.3.
Additionally, Sprint will have no responsibility for paying invoices for PCS
Services to the extent that the Alliances do not forward the call detail records
for Sprint Customers from Alliances’ switches to the Alliances’ platform within
ten (10) days after the occurrence of the call.

5.5 Subscriber Information and Forecasts

For the Alliances Network planning purposes, Sprint will provide the Alliances,
by the fifth (5th) day of each calendar month, current subscriber information
for each of the Markets. Further, by the fifth (5th) day of each calendar
quarter, Sprint shall provide the Alliances with a good faith, non-binding
rolling forecast (the “Forecast”) of the expected number of subscribers, voice
minutes and data MB of the Alliances Network usage by Market for the quarterly
periods during the four (4) calendar quarters immediately following the calendar
quarter in which the Forecast is provided to the Alliances by Sprint.

5.6 Negotiation of Roaming Agreement Amendment

Sprint Spectrum and the Alliances will negotiate in good faith to agree upon the
terms of an amendment to the Intercarrier Roamer Service Agreement dated
November 1, 1997, as amended (“IRSA”), to ensure feature functionality for each
others customers in roaming scenarios for EVDO and Location-Based Services
(LBS), and to establish a commitment by the parties to assess the feasibility of
providing additional feature functionality in roaming arrangements in the
future. Such amended IRSA will contain provisions to the effect that, absent an
IRSA termination for cause (including any termination of this Agreement), the
IRSA shall remain in effect for at least the same term as this Agreement
(including any renewals of this Agreement).

6. Prices and Terms of Payment

6.1 Payment of Charges

6.1.1. Beginning with an initial payment for the calendar month which includes
the Effective Date and continuing each calendar month thereafter, through and
including the calendar month in which the Alliances achieve 98% Completion of
EVDO Deployment, Sprint is liable and will pay the Alliances on a monthly basis
the greater amount of either (i) eight million dollars ($8,000,000) per calendar
month (“Monthly Minimum”), or (ii) any and all undisputed monthly usage charges
associated with the use of the PCS Services by Sprint Customers for such month,
as set forth in Schedule 2 (“Monthly Usage”).

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.1.2. Beginning with the calendar month after the Alliances achieve 98%
Completion of EVDO Deployment, Sprint is liable and will pay the Alliances on a
monthly basis the greater amount of either (i) nine million dollars ($9,000,000)
as the “Monthly Minimum”, or (ii) any and all undisputed Monthly Usage charges
associated with the use of the PCS Services by Sprint Customers for such month,
as set forth in Schedule 2.

6.1.3. Disputed charges are governed by the procedures set forth in Section 6.3.
All prices and charges stated in this Agreement are in U.S. dollars. All Monthly
Usage charges shall be billed according to the billing methodology set forth on
Schedule 3.

6.2 Invoices

For usage charges associated with the use of the PCS Services by Sprint
Customers as set forth in Section 6.1 during the period from the first day
through the last day of each calendar month, the Alliances will provide Sprint
invoices on a semi-monthly basis on or about the sixteenth day of such calendar
month and the first day of the next calendar month. On or about the sixteenth
day of each calendar month, the Alliances will provide Sprint an invoice for the
greater amount of either (i) 50% of the applicable Monthly Minimum, or
(ii) usage charges associated with the use of the PCS Services by Sprint
Customers, as set forth in Schedule 2, during the period from the first day
through the fifteenth day of such calendar month (the “Monthly Interim Amount”).
On or about the first day of the next calendar month, the Alliances will provide
Sprint an invoice for the greater amount of either (i) the applicable Monthly
Minimum minus the Monthly Interim Amount, or (ii) the Monthly Usage minus the
Monthly Interim Amount. Sprint will be liable to the Alliances for those
undisputed charges and will pay them in accordance with the provisions of this
Section 6. Payment for each invoice is due within twenty five (25) days of
receipt of invoice by Sprint. Interest, at a daily interest rate equal to
.0491%, compounded monthly, shall begin to accrue on payment amounts due which
are not made by the due date.

6.3 Disputed Charges

6.3.1 General

Sprint may elect to withhold payment of any properly disputed portion of any
invoice until the dispute is resolved as set forth in this Section 6.3. Sprint
must pay the undisputed amount of any invoice in a timely manner as provided in
Section 6.2. Upon resolution of any dispute, payment of any disputed and
withheld amount by Sprint that is determined to be due and owing (including
interest, at a daily interest rate equal to .0491%, compounded monthly) is due
and payable within ten (10) days following resolution of the dispute as provided
in this Section 6.3.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.3.2 Fraud

Sprint shall use its own capabilities for the purposes of Fraud analysis. Sprint
shall not be responsible for the payment of charges based on Fraud, when such
charges originate one (1) business day after the Alliances have received written
notice from Sprint that Sprint has discovered such Fraud but only if the
Alliances are in control of the means to prevent such Fraud from occurring. In
the event the Alliances discover Fraud, they shall promptly notify Sprint. In
the event the Alliances discover Fraud, nothing herein shall prevent the
Alliances from taking prompt action (without prior notice to Sprint) that is
reasonably necessary to prevent such Fraud; provided, that, nothing contained
herein shall impose any obligations on the Alliances to take any action with
respect to Fraud. Sprint shall indemnify and hold the Alliances harmless from
any and all costs, expenses, damages, claims, losses or actions arising from
Fraud to the extent the party claiming the Fraud is (or had been at the time of
the alleged Fraud) a Sprint Customer.

6.3.3 Billing Errors Discovered Before Payment

If Sprint intends not to pay all or part of an invoice as a result of Sprint’s
reasonable belief that a Billing Error exists, Sprint will, prior to the due
date of such invoice, provide to the Alliances written notice of any Billing
Error, together with a detailed explanation of the nature and amount of the
Billing Error and all applicable call detail records upon which such Billing
Error is based. The Alliances will respond to Sprint in writing with regard to
the Billing Error within ten (10) business days after receipt of Sprint’s notice
of a Billing Error and credit Sprint’s account within the later of (i) ten
(10) business days after receipt of Sprint’s notice of a Billing Error or
(ii) the next invoice date if the Alliances agree that such resolution is
appropriate. If the parties mutually agree that such charges are correct, Sprint
shall pay any disputed and withheld amount, including interest, as provided for
in Section 6.3.1. If the parties are unable to resolve any such disputes within
thirty (30) days of the date of the Alliances’ response, either party may
initiate the dispute resolution process set forth in Section 17.14.

6.3.4 Billing Errors Discovered After Payment

Following payment of an invoice, if a party discovers that a Billing Error has
occurred, the party will provide notice of such Billing Error, together with the
applicable call detail records and the amount of the Billing Error, to the other
party as soon as practical upon detection. After receiving notice of a Billing
Error, the other party will respond in writing to the party detecting the
Billing Error within ten (10) business days after receipt of the Billing Error
notice. Upon resolution, payment of amounts that are determined to be due and
owing as a result of such Billing Error (exclusive of any interest charges
reflecting the time value of the Billing Error) will be due and payable within
twenty-five (25) days following resolution. If payment is not made within such
twenty-five (25) day period, the amount due will be adjusted to include interest
from the original invoice date at a daily interest rate equal to .0491%,
compounded monthly. No corrections or adjustments for Billing Errors discovered
after payment will be made unless the discovering party sends written notice of
a Billing Error to, and such notice is received by, the other party within three
hundred sixty five (365) days of the invoice date of any invoice subject to a
purported Billing Error. If the parties are unable to resolve Billing Errors
within sixty (60) days of the date of response by the party receiving the
Billing Error notice, either party may initiate the dispute resolution process
set forth in Section 17.14.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.4 Taxes and Other Levies by Governmental Authorities

6.4.1 Taxes

The rates and charges set forth in this Agreement do not include sales or
similar taxes imposed on the PCS Services provided by the Alliances to Sprint.
Sprint shall provide the Alliances with copies of all applicable tax exemption
certificates. The Alliances shall not be responsible for the remittance of any
taxes, fees and other charges of Governmental Authorities relating to the use of
the Alliances Network for PCS Services by Sprint Customers for PCS Services.

6.4.2 Other Levies by Governmental Authorities

The Alliances will be solely responsible for the timely and accurate remittance
of all taxes, fees and other charges of Governmental Authorities relating to the
ownership and operation of the Alliances Network.

6.5 Enhanced 911 Charges

Sprint shall (i) reimburse the Alliances for a pro rata allocated portion of
reasonable and documented E-911 costs incurred by the Alliances after the
Effective Date related to providing PCS Services to Sprint or Sprint Customers
and (ii) subject to commercially reasonable terms, enter into a separate
agreement with the vendor supplying the Alliances with E-911 database services,
to purchase the required E-911 database services on behalf of Sprint Customers.

7. Rights and Obligations of the Parties

7.1 Sprint’s Responsibility and Liability Related to PCS Services to Sprint
Customers

Sprint will be responsible and liable for (i) Sprint Customer credit
verification, (ii) billing, (iii) collection, (iv) customer service, (v) all
similar support necessary to provide PCS Services to Sprint Customers and
(vi) all risks and expenses related to such services. Sprint will not make any
representation, warranty or covenant to any Sprint Customer that would
misrepresent or conflict with the terms and conditions of this Agreement.

7.2 Network Requirements

7.2.1 General Requirements

The Alliances warrant that PCS Services will be of a quality and clarity no
worse than PCS Services provided by the Alliances to Alliances’ Customers.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Section 7.2.1 and the accompanying Schedule 4 attached hereto
(collectively, “Network Specifications”) set forth the general, operation, and
performance specifications of the Alliances Network as of the Effective Date.
With respect to the performance specifications for EVDO, the parties will
mutually agree to such performance specifications in accordance with the process
set forth in Schedule 4.

7.2.2 Network Upgrades Requested by Sprint

Except for EVDO Deployment as set forth in Section 7.6, the Alliances shall not
be required to make any other future investment in high speed data transfer
technology requested by Sprint, or any other significant network upgrade
requirement requested by Sprint, to support Sprint Customers using the Alliances
Network in the Markets unless the parties mutually agree in advance of such
investment in a separate written agreement. Notwithstanding the foregoing, each
of the Alliances agrees that it will augment or expand its Facilities, including
implementing commercially reasonable network upgrades, at its own expense in
order (i) to provide the products and services supported by the Alliances as of
the Effective Date and to comply with the performance specifications set forth
in Schedule 4, and (ii) with respect to EVDO, to comply with Sections 7.2.1 and
7.7 and to comply with the performance specifications mutually agreed to by the
parties in accordance with Section 7.2.1. Sprint acknowledges and agrees that
the Alliances Network as of the Effective Date of this Agreement meets the
requirements of Sprint’s current non-EVDO products and services identified on
Schedule 6.

7.2.3 Network Upgrades Required By Governmental Authorities or Industry
Standards

Sprint shall reimburse the Alliances for a proportional amount of the reasonable
and documented capital or incremental operating expenses incurred by the
Alliances to comply with all future network obligations mandated by Governmental
Authorities or new industry standards, such as mobile equipment identifiers
(MEIDs), based upon the proportion of the total capital and operating expense
related to the Alliances Network usage by Sprint Customers, unless otherwise
agreed by the parties.

7.2.4 Absence of Coverage

If, at any time during the term of this Agreement, Sprint desires to have
geographic coverage within a Market served by the Alliances Network, where
geographic coverage does not already exist, Sprint shall provide the Alliances
with a written request to expand the coverage area of the Alliances Network
within a Market. If, within sixty (60) days of receipt of such written notice,
the Alliances do not provide Sprint with a written commitment to develop such
coverage within a reasonable period of time, or if the Alliances do not develop
such coverage within such reasonable period of time, Sprint shall have the
right, at its own expense or at the expense of a third-party acting on Sprint’s
behalf under a build-out agreement with Sprint (including for purposes of
clarity a Strategic Roaming Alliance partner of Sprint), to construct its own
cell sites or to take other action to provide such coverage, without breaching
this Agreement or incurring liability to the Alliances. If, pursuant to this
Section 7.2.4, Sprint constructs its own cell sites or takes such other action
to provide coverage, (a) Sprint (or a party

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

on Sprint’s behalf), at Sprint’s cost, will have the right to connect such sites
or other construction to the Alliances Network and platforms, (b) the Alliances
will coordinate with Sprint, at Sprint’s request, for the seamless operation and
connectivity of the new cell sites with the Alliances Network, (c) the Alliances
shall have the right to use such new cell sites to provide geographic coverage
to Alliances’ Customers at a cost to the Alliances determined by the sum of
(i) the product of, for voice services, 75% of the applicable Home Voice
Customer Voice Rate times such Alliances’ Customers’ voice minutes of use for
the month on Sprint owned cell sites within the Markets, plus (ii) the product
of, for data services, 75% of the applicable Travel Data Customer Data Rate
times such Alliances’ Customers’ MB of data use for the month on Sprint owned
cell sites within the Markets, and (d) the Alliances will provide all applicable
switching to Sprint at a cost to Sprint determined by the sum of (i) the product
of, for voice services, 25% of the applicable Home Voice Customer Voice Rate
times Sprint Customers’ voice minutes of use for the month on Sprint owned cell
sites within the Markets, plus (ii) the product of, for data services, 25% of
the applicable Travel Data Customer Data Rate times Travel Data Customers’ MB of
data use for the month on Sprint owned cell sites within the Markets. The
charges contemplated in (c) and (d) above will be reflected as additional
settlement activity on invoices generated pursuant to Schedule 3.

7.2.5 Modifications

Subject to the Alliances’ compliance with the Network Specifications, the
Alliances may, in their reasonable discretion, change or update the Facilities
or the Alliances’ operations, equipment, software, procedures or services in a
commercially reasonable manner; provided, that, such changes or updates shall
not unreasonably interrupt, suspend, delay or adversely change the quality or
functionality of the PCS Services. The Alliances must give Sprint at least three
(3) days prior written notice of the implementation of such planned changes or
updates; provided, that, the Alliances shall not be required to provide such
notice in the event of a change or update made in an emergency situation. In
administering such changes or updates, the Alliances shall not knowingly or
negligently interrupt, suspend, delay or adversely change the quality or
functionality of the PCS Services in any material adverse manner.

7.2.6 The Alliances’ Reports to Sprint

The Alliances will provide Sprint with real time “read-only” access to
performance data for elements of the Alliances Network which are to be used by
Sprint. Such performance data shall be sufficient in scope and detail to
establish compliance with the Network Specifications. In addition, the Alliances
will provide an updated Format C Report (containing a spreadsheet detailing
specific cell site information, as mutually agreed by the Alliances and Sprint,
for each cell site and repeater site within the Markets) by the fifteenth
(15th) day of each month to Sprint by means of electronic mail.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.3 Exclusive Provider; Overbuilds

7.3.1 PCS Services

During the term of this Agreement, (i) the Alliances shall be the exclusive
provider of PCS Services to Sprint Customers within the Markets (except for
(a) roaming on third-party network systems that may occur in the ordinary course
because of lack of geographic coverage from the Alliances Network in a portion
of the Markets, or (b) as a result of Sprint’s (or a party on Sprint’s behalf)
construction of a cell site in a situation where there is an absence of
geographic coverage in a Market as provided for in Section 7.2.4), and
(ii) Sprint shall not, and shall cause each of its Affiliates not to, either
directly or indirectly, commence construction of, contract for, or launch any
wireless communications network that provides PCS Services within the Markets,
except as provided for coverage exceptions as described in Section 7.2.4. Such
limitation on Sprint’s ability and its Affiliates’ ability to overbuild the
Alliances Network shall expire eighteen (18) months prior to the initial
expiration date (i.e., July 31, 2015), or renewals thereof, of this Agreement,
and at that time, Sprint may so commence construction of such wireless
communications network to provide PCS Services within the Markets.

7.3.2 Non-PCS Services

7.3.2.1 It is understood that Nextel operates and will continue to operate
within the Markets to provide non-PCS Services. Nextel will maintain its non-PCS
Services network and continue to provide non-PCS Services to its customers until
such time that such network may no longer be utilized, which may or may not
occur within the lifetime of this Agreement.

7.3.2.2 Each party reserves all rights to build and maintain a network, and
provides services using such network, to the extent such services are non-PCS
Services.

7.4 Spectrum

The Alliances shall make available for the PCS Services to be provided under
this Agreement the FCC License Spectrum identified on Schedule 1 to this
Agreement. To the extent the amount of the Sprint Customers’ use of PCS Services
requires additional FCC license spectrum in any of the Markets, Sprint shall
make such FCC license spectrum available to the Alliances at no charge from its
own available FCC license spectrum holdings for as long as this Agreement and
the Sprint PCS Build-Out Agreement dated August 12, 1999, as amended, are in
effect.

7.5 Representatives

As the “single point of contact” with respect to the monitoring and
administration of this Agreement, each of the Alliances and Sprint agree to
appoint one individual who shall have, as one of his or her primary functions,
the responsibility for the administration of this Agreement. The initial
appointees are set forth on Schedule 5.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.6 EVDO Deployment

7.6.1 The Alliances agree to use commercially reasonable efforts to implement
EVDO in the Alliances Network in the Markets in accordance with this
Section 7.6.

7.6.2 Subject to Section 7.6.3 below, the Alliances agree that they will proceed
with EVDO implementation such that:

(i) EVDO Deployment will be achieved at 95% or more of the total number of
(a) the 595 sites currently existing in the Alliances Network in the Markets
(“Current Sites”) and (b) any additional sites not currently commercially
launched in the Alliances Network in the Markets as of the Effective Date but
which are commercially launched after the Effective Date (“Additional Sites”)
(clause (i), “95% Completion of EVDO Deployment”) by January 31, 2010 (an “EVDO
Deadline”);

(ii) EVDO Deployment will be achieved at 98% or more of the total number of
(a) the 595 Current Sites and (b) any Additional Sites (clause (ii), “98%
Completion of EVDO Deployment”) by January 31, 2011 (also, an “EVDO Deadline”);

(iii) Each EVDO Deadline shall be extended to the extent a delay in EVDO
Deployment is caused by (i) a force majeure event as set forth in Section 17.12,
or (ii) acts or omissions by Sprint, an Affiliate of Sprint, Sprint Network
Manager, or Sprint Customers; and

(iv) The Alliances will use commercially reasonable efforts to implement EVDO in
accordance with the build-out time frames set forth in Schedule 7. The parties
may update such build-out time frames upon mutual agreement. The parties will
work together in good faith to jointly optimize EVDO Deployment, and maintain
ongoing, periodic communications for the purpose of keeping Sprint reasonably
informed regarding the continuing progress of the Alliances EVDO Deployment
efforts.

7.6.3 In the event that the Alliances re-deploy 1X equipment from Current Sites
to create new sites in geographic areas of the Market that previously lacked any
coverage as of the Effective Date (“Re-Deployed Sites”), the Alliances shall
have no obligation to deploy EVDO to such Re-Deployed Sites. Re-Deployed Sites
shall be excluded from calculation (excluded from both the numerator and the
denominator) of whether the percentage of EVDO Deployment has met the 95%
Completion of EVDO Deployment or 98% Completion of EVDO Deployment set forth
above in this Section 7.6 (including the calculation of the number of Current
Sites and the number of Additional Sites). The Alliances will transmit a
different network identification code (SID/NID combination) for a Re-Deployed
Site than the Alliances transmits to identify an Alliance EVDO Deployment site.

7.6.4 In the event that the Alliances fail to achieve 95% Completion of EVDO
Deployment or 98% Completion of EVDO Deployment by the applicable EVDO Deadline
(as extended in accordance with Section 7.6.2(iii)), such failure shall be an
Event of Default as contemplated by Section 14.1(ii) without the need for Sprint
to provide the Alliances with any written notice of such Event of Default. Upon
Alliances’ failure to achieve either 95% or 98% Completion of EVDO Deployment as
of the applicable EVDO Deadline (as extended in

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accordance with Section 7.6.2(iii)), Sprint shall have the right to terminate
this Agreement under Section 14.1(ii) by sending the Alliances written notice of
such termination within ninety (90) days of the applicable EVDO Deadline, unless
the parties mutually agree in writing to extend such ninety (90) day period.
Thereafter, if Sprint has not sent such written termination notice within such
ninety (90) day period, Sprint shall no longer have the right to terminate this
Agreement based upon such failure.

7.6.5 After the EVDO Deadline set forth in Section 7.6.2(ii) above for the 98%
Completion of EVDO Deployment of Current Sites and Additional Sites, if Sprint
desires to have the Alliances implement EVDO at (i) any of the remaining 2% of
Current Sites or Additional Sites or (ii) any of the Re-Deployed Sites, Sprint
shall provide the Alliances with a written request (“EVDO Request”) to deploy
EVDO to such Current Site, Additional Site, or Re-Deployed Site (“EVDO Request
Site”). If, within sixty (60) days of receipt of such EVDO Request, the
Alliances do not provide Sprint with a written commitment to deploy EVDO at the
EVDO Request Site within six (6) months of such written commitment, Sprint shall
have the right, at its own expense, to deploy EVDO at the EVDO Request Site.
Once deployed by Sprint, the Alliances will use commercially reasonable efforts
to provide for seamless operation and connectivity with the Alliances Network
for the EVDO at the EVDO Request Site. The Alliances shall have the right to use
the EVDO deployed by Sprint at the EVDO Request Site to provide services to the
Alliances’ Customers at the Travel Data Rate.

7.7 Software Deployment Process

The Alliances agree to initially deploy the generally available software release
as described in Schedule 4 or a more current generally available software
release. Thereafter, the Alliances will deploy subsequent generally available
software releases such that the generally available software release used in the
Alliances Network, at any point in time during the term of this Agreement, is no
more than two (2) generally available software releases behind the latest
generally available software release available to the Alliances from its
vendors. Notwithstanding the foregoing, upon a written request from Sprint, the
Alliances agree to promptly deploy any generally available software release that
Sprint has had deployed in Sprint’s network for six (6) months or more.

Sprint will ensure that the Alliances can purchase and deploy all additional
software and feature sets beyond the generally available software release
required to support Q-Chat functionality for Sprint Customers only. Sprint
agrees to reimburse the Alliances for all costs associated with providing Q-Chat
to Sprint Customers above the costs for the acquisition of licenses for the
generally available software releases as set forth in this Section 7.7. Sprint
will request in writing the software and feature sets required to support Q-Chat
and ensure that they are available to the Alliances to deploy at the time of
such written request. The Alliances agree to deploy such software and feature
sets within six (6) months after receiving the written request.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8. Licenses

8.1 General

Each Alliance represents that it is the holder of each of the Licenses (each, an
“Applicable License” and collectively, the “Applicable Licenses”). During the
term of this Agreement, each Alliance agrees that it will comply in all material
respects with all FCC rules and regulations regarding an applicable License and
will use its reasonable best efforts to maintain such License and to refrain
from any action or inaction which may result in the revocation or other loss of
such License. The Alliances will provide Sprint with any and all notices from
the FCC which could materially affect the Alliances’ ownership of the Licenses,
the provision of PCS Services to Sprint or the Alliances’ performance of any
other material covenant or obligation in this Agreement. Each Alliance
represents and warrants as to itself that each of the Applicable Licenses are in
full force and effect and are not subject to any petition to deny or petition
for reconsideration and that no other party holds any interest of any nature
with regard to such Licenses, other than security interests held by senior
secured lenders to the Alliances or by the FCC or its agents. Sprint agrees to
use commercially reasonable efforts not to take any action that would jeopardize
the Alliances’, or another License holder’s, ability to hold the Licenses,
without penalty.

8.2 Renewals

The Alliances agree that they will use their reasonable best efforts to obtain
renewals of the Licenses throughout the term of this Agreement and,
specifically, will file all required applications for renewal and will
diligently and promptly pursue such renewal applications unless the Alliances
reasonably determine that the FCC has imposed such burdens upon the renewal of
the Licenses that it is not commercially reasonable to renew such Licenses. In
the event the Alliances determine that it is not commercially reasonable to
renew such Licenses, the Alliances shall give Sprint written notice of such
determination no later than one hundred fifty (150) days prior to the expiration
of the term of the Licenses (or any renewal term); provided, however, that in
the event the Alliances shall have determined to assign this Agreement, in
accordance with the provisions of Section 16.2, with respect to a Market for
which there is a License as to which a notice of non-renewal has been given, the
Alliances shall have the right to withdraw such notice and pursue the transfer
of such License to the proposed assignee. To exercise such right, the Alliances
must give written notice to Sprint prior to the sixtieth (60th) day before the
expiration of the License, and the Alliances must provide Sprint with
satisfactory assurances that the transfer of such License is reasonably likely
to be approved by the FCC with the result that Sprint would not experience an
interruption of service in such Market. In the event the Alliances give a
non-renewal notice and do not withdraw such notice as provided above, Sprint
may, at its option, give written notice, no later than sixty (60) days prior to
the expiration of the Licenses, to the Alliances that the Alliances must file an
application for FCC approval to transfer the Licenses from the Alliances to
Sprint or one of its Affiliates and that the Alliances must reasonably cooperate
with Sprint to pursue the transfer and renewal of the Licenses. To the extent
permitted by law, the parties will use their reasonable efforts to avoid the
public disclosure of such filing. Sprint agrees to promptly reimburse the
Alliances for the reasonable legal and other costs associated with the
development, filing and prosecution of

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such application and the cooperation in pursuing the renewal. If the FCC
approves such application for transfer, then, upon Sprint’s request, the
Alliances will transfer the Licenses (for no consideration) to Sprint or its
Affiliate prior to the License expiration, and Sprint shall be responsible for
any renewal fees required by the FCC. Notwithstanding the foregoing, in the
event that (a) the Alliances withdraw a notice of non-renewal (as provided in
the second sentence of this Section) and (b) the Alliances receive a bona-fide
offer to purchase such Licenses from a third-party, the Alliances will deliver
such offer to Sprint, and Sprint will have the right to purchase such Licenses,
for the price and on the terms and conditions set forth in the offer. Sprint may
exercise such right by giving written notice to the Alliances within ten
(10) business days of Sprint’s receipt of such offer.

9. Audit

9.1 General

Each party will maintain complete and accurate records for twelve (12) months
following conclusion or expiration of all agreement payment obligations of all
parties related to such records in a consistent form to substantiate the
monetary payments and reporting and other obligations of one party to the other
party under this Agreement. Each party may, upon reasonable prior written
notice, conduct during the other party’s regular business hours, and in
accordance with applicable law and reasonable security requirements, audits of
those records. Each party may seek a general audit of these records no more than
once every twelve (12) months. In addition, each party may seek limited audits
of records relating to specific disputed payment and reporting obligations, not
more than once every three (3) months. These audit rights will survive until the
period ending twelve (12) months following conclusion or expiration of all
post-agreement payment obligations of all parties under this Agreement. During
the term of this Agreement, the Alliances hereby grant reasonable access to
Sprint and its representatives to review and inspect the Alliances Network,
including individual cell sites and the switch location(s); provided, that,
Sprint provides reasonable advance notice to the Alliances and the Alliances
have the right to have an employee or representative present at all times during
such inspection.

9.2 Procedure

Audits will be conducted in accordance with the following restrictions: (a) the
audit may be conducted by employees of the auditing party and/or by third-party
representatives, (b) the audited party may require the auditing party’s employee
to conduct the audit on the premises of the audited party, (c) the audited party
will have the right to have an employee or representative present at all times
during the audit, (d) the auditing party will not have direct access to the
audited party’s computer database without the consent of the audited party, and
will be entitled to review only those specific records of the audited party
directly related to the monetary obligations of the audited party under this
Agreement, and (e) the auditing party will provide reasonable advance notice of
the audit and the audit will be scheduled at a mutually acceptable time and the
parties will avoid, to the extent reasonably practical, scheduling such audit in
the months of January or February. Subject to the restrictions set forth above,
the audited party will cooperate fully with the auditing party. All reasonable
fees and costs incurred

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by either party in connection with those audits will be paid by the auditing
party. However, the auditing party will not be responsible for any charges
associated with the services of any employee of the audited party. The audited
party will have the right to have the results of any audit reviewed by the
audited party’s internal auditing staff or by the audited party’s independent
accountants who then audit the financial statements of the audited party
(“Independent Auditors”) and the cost of such an internal or Independent
Auditors’ review will be borne by the audited party. The audited party must use
its commercially reasonable efforts to promptly correct any material
deficiencies related to performance uncovered by an audit.

10. Warranties

Except as otherwise provided in this agreement, the Alliances make no
warranties, express or implied, regarding the Alliances Network or the PCS
Services or, if applicable, any equipment, including any warranties of
merchantability or fitness for a particular purpose. The Alliances do not
authorize anyone to make any warranty on their behalf, and Sprint should not
rely on any such statement.

11. Trade Name, Trade Marks and Service Marks

11.1 The Alliances’ Rights

Sprint recognizes the right, title and interest of the Alliances in and to all
service marks, trademarks, trade names, trade dress, logos and other indicia of
origin used in connection with the services and products sold by the Alliances
(collectively, the “Alliances’ Marks”). Sprint will not engage in any activities
or commit any acts, directly or indirectly, that contest, dispute, or otherwise
impair, or that may contest, dispute or otherwise impair the right, title or
interest of the Alliances therein. Sprint acknowledges and agrees that nothing
in this Agreement grants to Sprint the right to use and Sprint agrees that it
will not use any of the Alliances’ Marks or any service mark, trademark, trade
name, trade dress, logos and other indicia of origin that is confusingly similar
to or a colorable imitation of any of the Alliances Marks and will not
incorporate the Alliances’ Marks into service mark, trademark, trade name, trade
dress, logos and other indicia of origin used or developed by Sprint.

11.2 Sprint’s Rights

The Alliances and NTELOS recognize the right, title and interest of Sprint
service marks, trademarks, trade names, trade dress, logos and other indicia of
origin used in connection with the services and products sold by Sprint
(collectively, the “Sprint Marks”). The Alliances and NTELOS will not engage in
any activities or commit any acts, directly or indirectly, that contest,
dispute, or otherwise impair, or that may contest, dispute or otherwise impair
the right, title or interest of Sprint and its Affiliates therein. The Alliances
and NTELOS acknowledge and agree that nothing in this Agreement grants to the
Alliances or NTELOS the right to use and the Alliances and NTELOS agree that
they will not use any Sprint Mark or any service mark, trademark, trade name,
trade dress, logos, or other indicia of origin that is confusingly similar to or
a colorable imitation of any of the Sprint Marks and will not incorporate the
Sprint Marks into any service mark, trademark, trade name, trade dress, logos,
or other indicia of origin, used or developed by the Alliances or NTELOS. The
Alliances do not acquire or claim any right, title or interest in or to the
Sprint Marks through the provision of PCS Service or products or otherwise.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding anything to the contrary in this Section 11.2, Sprint agrees
that the Alliances and NTELOS may identify Sprint as the Preferred Nationwide
Roaming Partner for the Alliances and NTELOS in their collateral and marketing
materials, subject to Sprint’s prior review and written consent. The Alliances
and NTELOS will submit to Sprint for prior review and written consent any
collateral and marketing materials containing Sprint’s name. Sprint will
promptly review such materials and not unreasonably withhold its written consent
to their use.

11.3 Remedies for Violations

If either party violates or threatens to violate Section 11, the other party may
exercise any right or remedy under this Agreement and any other right or remedy
that it may have (now or hereafter existing) at law, in equity or under statute;
provided, however, that such rights and remedies will not be subject to the
limitations set forth in Section 13.2. The parties agree that damages for
violations of Section 11 may be difficult to ascertain or inadequate and that if
either party violates or threatens to violate Section 11, the other party may
suffer irreparable harm and therefore may seek injunctive relief in addition to
any other right or remedy under this Agreement and any other right or remedy
that it may have (now or hereafter existing) at law, in equity or under statute.
The party that violates or threatens to violate Section 11 will not raise the
defense of an adequate remedy at law.

12. Insurance

12.1 Sprint Insurance

Sprint must, during the term of this Agreement and at its sole expense, obtain
and keep in force, the following insurance: (a) Commercial General Liability
Coverage, including personal injury, bodily injury, property damage, operations
hazard, independent contractor coverage, contractual liability, and products and
completed operations liability, in limits not less than three million dollars
($3,000,000) for each occurrence (combined single limit), with Sprint named as
insured in the policy and the Alliances named as additional insured in the
policy; and (b) Worker’s Compensation and Employer’s Liability insurance. All
required insurance policies must be taken out with reputable national insurers
that are licensed to do business in the jurisdictions where Sprint is doing
business. The coverage amounts set forth may be met by a combination of
underlying and umbrella policies so long as in combination the limits equal or
exceed those stated amounts set forth. Sprint agrees that certificates of
insurance will be delivered to the Alliances within fifteen (15) days of the
Effective Date. All policies must contain an undertaking by the insurers to
notify the Alliances in writing not less than thirty (30) days before any
cancellation of the insurance. The provision of insurance required in this
Agreement will not be construed to limit or otherwise affect the liability of
Sprint to the Alliances.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.2 The Alliances Insurance

The Alliances must, during the term of this Agreement and at their sole expense,
obtain and keep in force, the following insurance: (a) Commercial General
Liability Coverage, including personal injury, bodily injury, property damage,
operations hazard, independent contractor coverage, contractual liability, and
products and completed operations liability, in limits not less than three
million dollars ($3,000,000) for each occurrence (combined single limit), with
the Alliances named as insured in the policy and Sprint named as additional
insured in the policy; and (b) Worker’s Compensation and Employer’s Liability
insurance. All required insurance policies must be taken out with reputable
national insurers that are licensed to do business in the jurisdictions where
the Alliances are doing business. The coverage amounts set forth may be met by a
combination of underlying and umbrella policies so long as in combination the
limits equal or exceed those stated amounts set forth. The Alliances agree that
certificates of insurance will be delivered to Sprint within fifteen (15) days
of the Effective Date. All policies must contain an undertaking by the insurers
to notify Sprint in writing not less than thirty (30) days before any
cancellation of the insurance. The provision of insurance required in this
Agreement will not be construed to limit or otherwise affect the liability of
the Alliances to Sprint.

13. Indemnification; Limitation of Liability

13.1 Indemnification

Subject to the limitations set forth in Section 13.2, a party (the “Indemnitor”)
agrees to indemnify, defend and hold harmless the other party and its directors,
officers, employees, agents, successors and assigns (separately and
collectively, the “Indemnitee”) from and against any third-party liabilities,
claims, demands, losses, damages, costs and expenses, including reasonable
attorneys’ fees incurred or suffered by the Indemnitee, arising out of (a) a
breach by the Indemnitor of any covenant, representation or agreement in this
Agreement, (b) an act or omission of the Indemnitor in the performance or
non-performance of its obligations under this Agreement, (c) property damage or
personal injury which may be assessed against or incurred by the Indemnitee
relating to or arising out of any negligent, grossly negligent or intentional
misconduct or omission of the Indemnitor or its directors, officers, employees,
agents, successors and assigns in connection with the provision or use of
services under this Agreement or (d) the violation by the Indemnitor of any law,
regulation or ordinance applicable to the Indemnitor.

13.2 Indemnification Procedures

13.2.1 Notice

The Indemnitee will give the Indemnitor written notice within thirty (30) days
of becoming aware that any formal or informal claim, demand, or request for
indemnified losses under Section 13.1 will be or has been made against the
Indemnitee, either individually or with others, (the “Indemnification Claim”).

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

13.2.2 Defense by Indemnitor

If, within thirty (30) days after the giving of notice, the Indemnitee receives
written notice from the Indemnitor stating that the Indemnitor intends to
dispute or defend against the Indemnification Claim, the Indemnitor will have
the right to select counsel of its choice and to dispute or defend against the
claim, demand, liability, suit, action or proceeding, at its expense. The
Indemnitee shall fully cooperate with the Indemnitor in the dispute or defense
so long as the Indemnitor is conducting the dispute or defense diligently and in
good faith; but the Indemnitor will not be permitted to settle the
Indemnification Claim without the prior written approval of the Indemnitee,
which approval will not be unreasonably delayed or withheld. Even though the
Indemnitor selects counsel of its choice, the Indemnitee has the right to
additional representation by counsel of its choice to participate in the defense
at Indemnitee’s sole cost and expense.

13.2.3 Defense by Indemnitee

If (a) no notice of intent to dispute or defend the Indemnification Claim is
received by Indemnitee within the thirty (30) day period, or (b) diligent and
good faith defense is not being, or ceases to be, conducted, by the Indemnitor,
the Indemnitee has the right to dispute and defend against the Indemnification
Claim at the sole reasonable cost and expense of Indemnitor, but the Indemnitee
will not permitted to settle the Indemnification Claim without the prior written
approval of the Indemnitor, which approval will not be unreasonably withheld.

13.3 Limitation of Liability

EXCEPT FOR RIGHTS AND REMEDIES SPECIFICALLY PROVIDED FOR IN THIS AGREEMENT AND A
PARTY’S INDEMNIFICATION OBLIGATIONS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES AS A
RESULT OF THE PERFORMANCE OR NON-PERFORMANCE OR BREACH OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, ITS ACTS OR OMISSIONS RELATED TO THIS AGREEMENT OR ITS USE OF
THE PCS SERVICES.

14. Breach, Remedies and Early Termination of the Agreement

14.1 Breach

An event of default (an “Event of Default”) shall occur if:

(i) a party fails to make a payment of money when due, which failure continues
for more than ten (10) business days after receipt of written notice from the
other party;

(ii) a party fails to comply with any other material representation, warranty,
obligation or covenant set forth in this Agreement, which failure either
(A) continues for a period of more than sixty (60) consecutive days after
receipt of written notice from the nonbreaching party specifying the breach or
(B) is of a nature to require more than sixty (60) consecutive days

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(after receipt of notice from the nonbreaching party specifying the breach) to
cure and continues for a period of more than the shorter of (x) one hundred
twenty (120) consecutive days or (y) the period reasonably required to cure;
except that this extended cure period is only available if the breaching party
diligently works towards a cure;

(iii) a party fails to comply with Section 11, if that failure is not cured
promptly upon receipt of notice from the party owning or enforcing that mark or
in case of the repeated violations after receipt of the notice on one occasion;

(iv) a party ceases to do business as a going concern;

(v) a party is unable or admits its inability to pay its debts as they become
due; or

(vi) a party institutes a voluntary proceeding, or becomes the subject of an
involuntary proceeding which involuntary proceeding is not dismissed within
sixty (60) days, under any bankruptcy act, insolvency law or any law for the
relief of debtors, has a receiver appointed for the party which appointment is
not dismissed, vacated or stayed within sixty (60) days, or executes a general
assignment for the benefit of creditors.

Upon the occurrence of an Event of Default, the non-breaching party may, upon
written notice to the breaching party, terminate this Agreement in its entirety
or with respect to one or more Markets, depending on the nature of the breach,
and, subject to the limitations set forth in Section 13.3, pursue any other
right or remedy under this Agreement, or at law or in equity. Termination of
this Agreement for any cause does not release either party from any liability
which, at the time of termination, has already accrued to the other party, or
which may accrue in respect of any act or omission prior to termination or from
any obligation which is expressly stated to survive the termination. Sprint will
remain responsible for its obligations to its agents and Sprint Customers.

14.2 Phase-Out Period

Upon notice of non-renewal of this Agreement pursuant to Section 3.2 or notice
of termination of this Agreement pursuant to 14.1 or Section 7.6.4, the
Alliances, at Sprint’s request, will continue to provide PCS Services to Sprint
on the terms provided for in this Agreement and at rates identical to the last
scheduled calendar year of the term, for up to eighteen (18) months (the
“Phase-Out Period”) (as determined by Sprint, subject to sixty (60) days of
advance notice of termination of the Phase-Out Period) after the notice of
non-renewal.

15. Confidentiality

15.1 Restriction

Each party agrees that it will not disclose any Proprietary Information received
from the other party except as expressly provided in this Agreement. Each party
agrees to use the Proprietary Information received from the other party only for
the purpose of this Agreement. Except to the extent otherwise expressly provided
herein, Proprietary Information will only be

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disseminated to such employees and other persons that have a bona-fide
need-to-know of such information in order to assist a party in the performance
of its obligations or the exercise of its rights under this Agreement. These
obligations shall be binding upon the successors and assigns of each party. No
other rights, and particularly licenses, to trademarks, inventions, copyrights,
patents, or any other intellectual property rights are implied or granted under
this Agreement or by the conveying of Proprietary Information between the
parties. Proprietary Information means all information a party discloses to the
other party which is marked “Confidential”, “Restricted”, “Proprietary”, or with
some similar writing indicating the disclosing party considers the disclosed
information to be proprietary. Notwithstanding the foregoing, (a) the Alliances
and NTELOS shall have the right to make disclosures to (i) financing sources, to
the extent reasonably related to the financing provided to or sought by the
Alliances or NTELOS by its current or prospective financing sources, (ii) the
Alliances Network’s infrastructure equipment vendor(s), to the extent reasonably
related to compliance with network requirements under this Agreement and debt
financing or guarantees provided by such vendor(s), and (iii) NTELOS Affiliates,
accountants, bankers, current or prospective financing sources, consultants, or
other parties with a bona fide interest in the financial performance and
financial condition of NTELOS and the Alliances, provided that such persons
agree to maintain the confidentiality of the Proprietary Information in
accordance with the terms of this Agreement; and (b) NTELOS shall have the right
to disclose the amount of revenue (by category) and the percentage change in
rates (by category) under this Agreement in its consolidated financial
statements.

15.2 Return

All Proprietary Information, unless otherwise specified in writing, must be
returned to the disclosing party or destroyed after the receiving party’s need
for it has expired or upon request of the disclosing party, and, in any event,
within ten (10) days of termination of this Agreement. At the request of the
disclosing party, the receiving party will furnish a certificate of an officer
of the receiving party certifying that Proprietary Information not returned to
disclosing party has been destroyed.

15.3 Limitation

The parties agree that the term “Proprietary Information” does not include
information which:

(a) has been or may in the future be published or is now or may in the future be
otherwise in the public domain through no fault of the receiving party;

(b) prior to disclosure pursuant to this Agreement is properly within the
legitimate possession of the receiving party;

(c) subsequent to disclosure pursuant to this Agreement is lawfully received
from a third-party having rights in the information without restriction of the
third-party’s right to disseminate the information and without notice of any
restriction against its further disclosure;

(d) is independently developed by the receiving party through parties who have
not had, either directly or indirectly, access to or knowledge of Proprietary
Information; or

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) is obligated to be produced under order of a court of competent jurisdiction
or other similar requirement of a governmental agency, so long as the party
required to disclose the information provides the other party with prior notice
of the order or requirement.

15.4 Relief

If either party violates or threatens to violate this Section 15, the other
party may exercise any right or remedy under this Agreement and any other right
or remedy that it may have (now or hereafter existing) at law, in equity or
under statute. The parties agree that damages for violations of Section 15 may
be difficult to ascertain or inadequate and that if either party violates or
threatens to violate Section 15, the other party may suffer irreparable harm and
therefore may seek injunctive relief in addition to any other right or remedy
under this Agreement and any other right or remedy that it may have (now or
hereafter existing) at law, in equity or under statute. The party that violates
or threatens to violate Section 15 will not raise the defense of an adequate
remedy at law, subject to the limitations set forth in Section 13.2. A party
must not disclose Proprietary Information during the term of this Agreement and
for a period of one (1) year from the date of termination of this Agreement.

16. Assignment

16.1 By Sprint

Sprint may not assign this Agreement, without the Alliances’ prior written
consent, which consent may not be unreasonably withheld or delayed. Sprint
hereby agrees that it will not sell, assign or transfer any material amount of
the PCS Business (including Sprint Customers) in one or more Markets unless it
first obtains and delivers to Sprint and the Alliances a written commitment from
the transferee of such operations to be bound by, and to perform, the
obligations of Sprint under this Agreement with respect to such Market(s).

16.2 By the Alliances or NTELOS

Neither the Alliances nor NTELOS may assign this Agreement without Sprint’s
prior written consent, which consent may not be unreasonably withheld or
delayed. The Alliances or NTELOS may collaterally assign this Agreement as
security interest and to any entity which is or becomes a senior secured lender
to the Alliances or NTELOS without the need to obtain Sprint’s consent. If the
Alliances sell all or substantially all of their assets in one or more Markets,
the Alliances shall require the purchaser of such assets to assume the
obligations of the Alliances under this Agreement in such Markets(s), and the
assumption of such obligations shall be a condition to closing such asset
acquisition.

16.3 NTELOS Process

16.3.1 If at any time during the term of this Agreement, NTELOS (i) initiates a
process to pursue a potential sale of 50% or more of Alliances’ assets or equity
interests (a “Transaction”) to any third party (other than any National Sprint
Competitor), or (ii) receives a bona fide proposal from any third party (other
than any National Sprint Competitor) for a Transaction that NTELOS elects to
pursue, NTELOS will invite Sprint to participate in such

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

process. NTELOS will not consummate a Transaction with any third party on terms,
taken as a whole in NTELOS’ sole discretion, that are less favorable to NTELOS
than the terms, taken as a whole set forth in any offer received from Sprint
(taking into account any aspects of such competing Transactions, including
legal, financial (including the financing terms of such Transaction), regulatory
or other considerations deemed relevant by NTELOS in its sole discretion),
provided that such offer from Sprint has been made within the time line allowing
NTELOS to consider the Sprint proposal while considering other proposals.
Notwithstanding the foregoing, NTELOS may conduct such process in any manner
that NTELOS, in its sole discretion, determines, including (i) changing the
procedures relating to its consideration of any Transaction at any time without
prior notice to Sprint or any other person, (ii) rejecting any and all proposals
made with regard to a Transaction, (iii) terminating discussions and
negotiations with Sprint or any other person at any time and for any reason, and
(iv) terminating such process, provided that in the event that NTELOS
subsequently initiates a process after such termination, NTELOS will invite
Sprint to participate in such process.

16.3.2 If at any time during the term of this Agreement, NTELOS initiates a
process to pursue a Transaction with any National Sprint Competitor, NTELOS will
follow the process set forth in Section 16.3.1; provided, however, that NTELOS
will allow Sprint to conduct reasonable due diligence with respect to the
proposed Transaction in accordance with procedures to be established by NTELOS
for a period of twenty-one (21) calendar days from the date NTELOS provides
Sprint with notice of such Transaction (the “Offering Period”). NTELOS will
permit Sprint to make a bona fide written offer with respect to a Transaction
within the Offering Period (the “Sprint Offer”). After the Offering Period,
NTELOS may pursue the Transaction with any third party, provided that NTELOS
will not consummate a Transaction with any National Sprint Competitor on terms,
taken as a whole in NTELOS’ sole discretion, that are less favorable to NTELOS
than the terms, taken as a whole set forth in the Sprint Offer (taking into
account any aspects of such competing Transactions, including legal, financial
(including the financing terms of such Transaction), regulatory or other
considerations deemed relevant by NTELOS in its sole discretion).

16.3.3 If at any time during the term of this Agreement, NTELOS receives a bona
fide proposal from any National Sprint Competitor for a Transaction that NTELOS
elects to pursue, NTELOS will invite Sprint to participate; however, the
Offering Period set forth in Section 16.3.2 shall not apply. In the event that
NTELOS terminates negotiation with such National Sprint Competitor and
subsequently initiates a process to pursue a Transaction with any National
Sprint Competitor, such process will be subject to the Offering Period in
accordance with Section 16.3.2.

16.3.4 The parties acknowledge and agree that (i) nothing set forth herein
requires NTELOS to violate any applicable law or regulation, its obligations to
third parties, or its fiduciary duty, and (ii) NTELOS’ sole discretion under
this Section 16.3 shall be subject to any obligations NTELOS may have under any
applicable law or regulation, its obligations to third parties, or its fiduciary
duty.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16.4 Proprietary Information

In the event that the Alliances (i) sell all or substantially of their equity
interests to a wireless communications services provider (other than Sprint) or
(ii) assign this Agreement to a wireless communications services provider (other
than Sprint) in accordance with Section 16.2 (clauses (i) and (ii) collectively,
a “Wireless Successor”), at Sprint’s option, Sprint may require the Wireless
Successor to engage a third party (to be selected by mutual agreement of the
parties) to process certain Proprietary Information (subject to Section 15)
required to be provided by Sprint in accordance with Schedule 2; provide,
however, that (i) Sprint shall identify such Proprietary Information that will
be subject to this Section 16.4, (ii) such arrangement shall not prohibit,
impede, or adversely affect the Alliances’ (or the Wireless Successor’s) ability
to perform their obligations under this Agreement, and (iii) Sprint and the
Alliances (or the Wireless Successor) shall share equally the cost of engaging
such third party.

17. General Provisions

17.1 Notices and Inquiries

Except as otherwise provided, all notices and inquiries required or permitted to
be given by any provision of this Agreement must be in writing and mailed
(certified or registered mail, postage prepaid, return receipt requested) or
sent by hand or overnight courier, (with acknowledgment received by the
courier), or by facsimile (with facsimile acknowledgment) addressed as follows:

 

If to Sprint:   

Sprint Spectrum, L.P.

6200 Sprint Parkway

Eisenhower A

Overland Park, Kansas 66251

Attention: Senior Vice President PCS

Facsimile (913) 794-0130

With copies to:   

Sprint Spectrum, L.P.

6200 Sprint Parkway

Eisenhower A

Overland Park, Kansas 66251

Attention: General Counsel

Facsimile (913) 523-7700

 

Sprint Spectrum, L.P.

Legal – Telecom Management & Privacy

Attention: Managing Senior Counsel

P O Box 7966

Shawnee Mission, KS 66207-0966

If to the Alliances,

or NTELOS:

  

NTELOS Inc.

401 Spring Lane, Suite 300

Waynesboro, VA 22980

Attention: Chief Executive Officer

Facsimile (540) 946-3595

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

With a copy to:   

NTELOS Inc.

401 Spring Lane, Suite 300

Waynesboro, VA 22980

Attention: Senior Vice President-Legal and Regulatory

Facsimile (540) 946-3595

Any party may from time to time specify a different address by notice to the
other party. Any notice will be deemed to be delivered, given, and/or received
for all purposes as of the date so delivered.

17.2 Construction

The definitions in this Agreement apply equally to both the singular and plural
forms of the terms defined. Whenever the context requires, any pronoun includes
the corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” are deemed to be followed by the phrase “without
limitation”. Unless the context otherwise requires, any references to any
agreement, schedule or exhibit or to any other instrument or statute or
regulation are to it as amended and supplemented from time to time (and, in the
case of a statute or regulation, to any corresponding provisions of successor
statutes or regulations). Unless this Agreement specifically refers to
“business” days, any reference in this Agreement to a “day” or number of “days”
is a reference to a calendar day or number of calendar days. If any action or
notice is to be taken or given on or by a particular calendar day, and that
calendar day is not a business day for the Alliances or Sprint then the action
or notice will be deferred until, or may be taken or given on, the next business
day. This Agreement will be construed simply according to its fair meaning and
not strictly for or against any party. No rule of construction requiring
interpretation against the draftsperson will apply in the interpretation of this
Agreement.

17.3 Independent Contractors

The parties do not intend to create any agency, partnership, joint venture or
other profit-sharing arrangement, landlord-tenant, or lessor-lessee
relationship, or any relationship other than seller-buyer. Neither party will
represent itself as an agent or representative of the other, and neither party
shall have the right to contractually bind the other. The staff employed or
contracted for by the employing party to perform services in connection with
this Agreement are not employees or agents of the other party and each party
assumes full responsibility and liability for their acts and omissions,
including compliance by its staff with this Agreement, applicable federal, state
and local laws, regulations, and judicial or regulatory orders, and relevant
industry standards. All staff will be employed or contracted for at the
employing party’s sole expense and the employing party will be solely
responsible for any and all employment benefits and withholdings issues,
including, workers’ compensation, disability benefits, unemployment insurance or
withholding income taxes and social security.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17.4 Survival

The provisions of Sections 9, 10, 11, 13, 14, 15 and 17 will survive termination
of this Agreement.

17.5 Headings

The article and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision of this Agreement.

17.6 Severability

Every provision of this Agreement is intended to be severable. If any term or
provision of this Agreement is illegal, invalid or unenforceable for any reason
whatsoever, that term or provision will be enforced to the maximum extent
permissible so as to affect the intent of the parties, and the illegality,
invalidity or unenforceability will not affect the validity or legality of the
remainder of this Agreement. If necessary to effect the intent of the parties,
the parties will negotiate in good faith to amend this Agreement to replace the
unenforceable language with enforceable language which as closely as possible
reflects the intent.

17.7 Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to choice of law rules.

17.8 Counterpart Execution

This Agreement may be executed in any number of counterparts with the same
effect as if each party had signed the same document. All counterparts will be
construed together and will constitute one agreement.

17.9 Entire Agreement; Amendments

This Agreement, including the Schedules and Exhibits, sets forth the entire
agreement and understanding between the parties as to the subject matters
covered therein and supersedes all prior agreements, oral or written, and other
communications between the parties relating to the subject matter of this
Agreement, including the Previous Agreement. Except as otherwise provided in
this Agreement, no amendment or modification of this Agreement will be valid or
binding upon the parties unless made in writing and signed by the duly
authorized representatives of both parties.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17.10 Parties in Interest; Limitation on Rights of Others

Except as otherwise provided in this Agreement, the terms of this Agreement will
be binding upon and inure to the benefit of the parties hereto and their
successors and assigns. Nothing in this Agreement, whether express or implied,
will be construed to give any person other than the parties and their successors
and assigns any legal or equitable right, remedy or claim under or in respect of
this Agreement or any covenants, conditions or provisions contained in this
Agreement.

17.11 Waivers; Remedies

The observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) by the party
entitled to enforce the term, but any waiver is effective only if in a writing
signed by the party against which the waiver is to be asserted. Except as
otherwise provided in this Agreement, no failure or delay of any party in
exercising any right under this Agreement will operate as a waiver thereof, nor
will any single or partial exercise of any right, or any abandonment or
discontinuance of steps to enforce the right, preclude any other or further
exercise thereof or the exercise of any other right.

17.12 Force Majeure

If the performance of this Agreement is interfered with by any circumstance
beyond the reasonable control of the party affected, the party affected by the
force majeure is excused on a day-by-day basis to the extent of the
interference, if the party notifies the other party as soon as practicable of
the nature and expected duration of the claimed force majeure, uses all
commercially reasonable efforts to avoid or remove the causes of nonperformance
and resumes performance promptly after the causes have been removed. A “force
majeure” under this Section 17.12 includes (i) acts of God, such as fire, flood,
earthquake or other natural cause; (ii) terrorist events, riots, insurrections,
war or national emergency; (iii) strikes, boycotts, or lockouts; (iv) the lack
of or inability to obtain permits or approvals by any Governmental Authority
through no fault of the party seeking such permits or approvals; and
(v) requirements imposed by any Governmental Authority after the Effective Date.

17.13 Disclosure

All media releases and public announcements or public disclosures initiated by
either party relating to this Agreement, its subject matter or the purpose of
this Agreement are to be coordinated with and consented to by the other party in
writing, which consent shall not be unreasonably withheld, prior to the release
thereof.

17.14 Dispute Resolution

The parties may, but are not obligated to, resolve any issue, dispute, or
controversy arising out of or relating to this Agreement using the following
procedures. Any party may give the other party notice of any dispute not
resolved in the normal course of business. Within ten (10) business days after
delivery of such notice, representatives of both parties may meet at a mutually
acceptable time and place, and thereafter as often as they

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonably deem necessary, to exchange relevant information and to attempt to
resolve the dispute by the respective representatives of both parties within the
time frames and escalation process set forth below:

 

    

Sprint

(Name/Title)

  

NTELOS/Alliances

(Name/Title)

Within ten (10)

business days

   Wes Coffindaffer, Director Roaming Services    Clark Brule, Director of
Intercarrier Relations & Wireless Administration

Within twenty (20)

business days

   Chris Weasler, Vice-President – Global Advocacy    Carl Rosberg,
President-Wireless

Within thirty (30)

business days

   Chris Rogers, Senior Vice-President – Corporate Development    James
Quarforth, Chief Executive Officer

17.15 Relationship of this Agreement and the Previous Agreement

The Previous Agreement shall terminate in its entirety as of the Effective Date.
This Agreement shall supersede and replace the Previous Agreement in its
entirety as of the Effective Date.

17.16 Release of Claims Arising Under Previous Agreement

Except for amounts owed by Sprint to the Alliances under the current outstanding
bill, each party hereto hereby releases and discharges each of the other parties
from any and all claims for damages, known or unknown, arising out of the
performance or non-performance of the obligations of such other parties under
the Previous Agreement prior to the Effective Date.

17.17 Duty of Good Faith and Fair Dealing

Each party hereto has a duty of good faith and fair dealing in connection with
its performance under this Agreement. Each party shall perform its obligations
under this Agreement in a diligent, legal, ethical and professional manner so as
to advance the purposes and intent of this Agreement.

[Signatures appear on the following page]

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Agreement is made as of the date first written above.

 

WEST VIRGINIA PCS ALLIANCE, L.C.

    SPRINT SPECTRUM L.P.

By:

 

/s/ James S. Quarforth

    By:  

/s/ Christopher T. Rogers

Name:

  James S. Quarforth     Name:   Christopher T. Rogers

Its:

  Chief Executive Officer     Its:   Senior Vice President

VIRGINIA PCS ALLIANCE, L.C.

   

SPRINT SPECTRUM L.P.,

on behalf of and as an agent for,

SPRINTCOM, INC.

By:

 

/s/ James S. Quarforth

    By:  

/s/ Christopher T. Rogers

Name:

  James S. Quarforth     Name:   Christopher T. Rogers

Its:

  Chief Executive Officer     Its:   Senior Vice President

NTELOS INC.

     

 

By:

 

 

/s/ James S. Quarforth

     

Name:

 

James S. Quarforth

     

Its:

 

Chief Executive Officer and President

     

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Schedule 1

Markets

 

BTA

   License Holder    Minimum BTA
Spectrum Holdings
(MHz)

Virginia BTAs

     

Danville, VA

   VA Alliance    15

Lynchburg, VA

   VA Alliance    15

Martinsville, VA

   VA Alliance    15

Roanoke, VA

   VA Alliance    15

Staunton-Waynesboro, VA

   VA Alliance    15

Charlottesville, VA

   VA Alliance    15

West Virginia BTAs

     

Bluefield, WV

   WV Alliance    15

Beckley, WV

   WV Alliance    15

Charleston, WV

   WV Alliance    15

Huntington, WV- Ashland, KY1

   WV Alliance    15

Morgantown, WV

   WV Alliance    15

Clarksburg/Elkins, WV

   WV Alliance    10

Fairmont, WV

   WV Alliance    15

--------------------------------------------------------------------------------

1

Other than Gallia and Greenup Counties (except that the Alliances maintain cell
sites in Greenup, KY and Flatwoods, KY in Greenup County.)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Schedule 2

PCS Services Pricing

The prices for all PCS Services provided by the Alliances to Sprint Customers
will be at the rates provided in this Schedule 2.

I. VOICE

A. Home Voice Customers

1. Initial Prices

Beginning on July 1, 2007, the rates for Sprint Customers with local telephone
numbers in the Markets (currently based on NPA/NXX codes) to access PCS Services
(“Home Voice Customers”) shall be fixed through and up to July 1, 2008 as
follows:

 

Volume Tier Home Voice Customer Voice Rates

Tier

   From MOU    To MOU    MOU Rate ($)

1

   0    125,000,000    $ 0.0326

2

   125,000,001    144,999,999    $ 0.0293

3

   145,000,000    164,999,999    $ 0.0264

4

   165,000,000    184,999,999    $ 0.0238

5

   185,000,000    204,999,999    $ 0.0214

6

   205,000,000    224,999,999    $ 0.0192

7

   225,000,000    244,999,999    $ 0.0173

8

   245,000,000    264,999,999    $ 0.0156

9

   265,000,000    284,999,999    $ 0.0140

10

   285,000,000    304,999,999    $ 0.0126

11

   305,000,000    324,999,999    $ 0.0114

12

   325,000,000    344,999,999    $ 0.0102

13

   345,000,000    364,999,999    $ 0.0092

14

   365,000,000    384,999,999    $ 0.0083

15

   385,000,000
or greater       $ 0.0075

2. Price Resets

Beginning with the first calendar month following the first anniversary of the
Effective Date (i.e., July 1, 2008), and every six (6) months thereafter, each
of the Volume Tier Home Voice Customer Voice Rates set forth above shall be
reset based on sixty percent (60%) of the percentage change in the National
Average Sprint Retail Voice Revenue Yield (“National ASRVRY”) during the most
recently completed six (6) month period less one (1) calendar quarter (“National
ASRVRY-1”) as compared with the National ASRVRY for the six (6) month period
immediately prior to the six (6) month period used to determine National
ASRVRY-1 (“National ASRVRY-2”).

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

The National ASRVRY for the applicable six (6) month period shall be the average
of the Monthly National ASRVRY for each month during that six (6) month period.
The “Monthly ASRVRY” shall be calculated by dividing Sprint’s National Retail
Voice Average Revenue Per Unit (“National Retail Voice ARPU”) for each month by
Sprint’s National Retail Voice Usage for that same month. Sprint’s National
Retail Voice ARPU shall be calculated for each month in accordance with Section
V of this Schedule 2. Sprint’s “National Retail Voice Usage” is defined as the
total number of PCS Services voice minutes used by Sprint Specific Customers in
each month of the applicable period divided by the average number of Sprint
Specific Customers in the same month of the applicable period.

By way of example, for the price reset occurring on July 1, 2008, the National
ASRVRY-1 would be the average of the Monthly ASRVRY for October of 2007 through
and including March of 2008 and National ASRVRY-2 would be the average of the
Monthly ASRVRY for April of 2007 through and including September of 2007.

The “Home Voice Customer Reset Percentage” is calculated by multiplying the
result of 1 minus the ratio of National ASRVRY-1 to National ASRVRY-2 by 0.60
(1-(National ASRVRY-1/Natioanl ASRVRY-2)) * 0.6).

Once the Home Voice Customer Reset Percentage is determined, the new Tier 1 rate
will be calculated by multiplying (i) the then prevailing Tier 1 rate by
(ii) the result of 1 minus the Home Voice Customer Reset Percentage. The rates
for each of the fourteen (14) additional pricing tiers shall be reset such that
there is a ten percent (10%) decline from the previous tier.

On or before the 45th calendar day after the end of each calendar quarter, for
purposes of calculating the National ASRVRY, Sprint shall provide the Alliances
with Sprint’s National Retail Voice ARPU for each month of the most recently
completed calendar quarter and Sprint’s National Retail Voice Usage for each
month of the most recently completed calendar quarter. If Sprint does not
provide such information on or before such 45th calendar day after the end of
any calendar quarter, and after ten (10) days notice to Sprint, the Alliances
shall have the option, in the Alliance’s discretion, (i) to continue to charge
the Home Voice Customer Voice Rates from the preceding six (6) month period for
an additional six (6) month period or (ii) to implement the price reset
retroactively upon receiving the required information from Sprint.

Sprint must provide to the Alliances, at the request of the Alliances,
documentation reasonably adequate for the Alliances to verify Sprint’s National
Retail Voice ARPU and Sprint’s National Retail Voice Usage. Such documentation
shall be derived from public documents and reports filed or released by Sprint.
In the event of a dispute regarding the determination of the National ASRVRY,
the parties shall work in good faith to resolve such dispute using the
procedures set forth in Section 17.14 of the Agreement; provided, however, for
the purpose of calculating the Home Voice Customer

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

price reset, no changes will occur in Sprint’s National Retail Voice ARPU or
Sprint’s National Retail Voice Usage until such dispute is resolved, and upon
resolution, the new Home Voice Customer Voice Rates will apply retroactively to
the beginning of the relevant period (including an appropriate adjustment for
interest to the owed party at a daily interest rate equal to .0491% compounded
monthly). In the event that the parties are unable to resolve the dispute within
thirty (30) days following a notice by the Alliances of a dispute, the parties
agree to follow the dispute resolution procedures described in Section III of
this Schedule 2.

3. Long Distance

Sprint shall provide long-distance telephone services to Sprint Home Voice
Customers using the Alliances Network for PCS Services in the Markets by
interconnecting, and paying all costs related thereto, with direct
telecommunications circuits to the Alliances Network facilities.

B. Travel Voice Customers

1. Initial Prices

Beginning on July 1, 2007, the rate for Sprint Customers with local phone
numbers outside the Markets (currently based on NPA/NNX codes) to access PCS
Services (“Travel Voice Customers”) shall be $0.042 per Minute of Use (“MOU”) up
to July 1, 2008.

2. Price Resets

Beginning with the first (1st) calendar month following the first
(1st) anniversary of the Effective Date and every six (6) months thereafter, the
Travel Voice Customers Voice Rate for the next six (6) months shall be reset to
equal ninety percent (90%) of the National ASRVRY during the most recently
completed six (6) month period less one (1) calendar quarter. By way of example,
for the price reset occurring on July 1, 2008, the National ASRVRY will be the
average yield for the Fourth Quarter of 2007 through the First Quarter of 2008.

On or before the 45th calendar day after the end of each calendar quarter, for
purposes of calculating the National ASRVRY, Sprint shall provide the Alliances
with Sprint’s National Retail Voice ARPU for each month of the most recently
completed calendar quarter and Sprint’s National Retail Voice Usage for each
month of the most recently completed calendar quarter. If Sprint does not
provide such information on or before such 45th calendar day after the end of
any calendar quarter, and after ten (10) days notice to Sprint, the Alliances
shall have the option, in the Alliance’s discretion, (i) to continue to charge
the Travel Voice Customer Voice Rates from the preceding six (6) month period
for an additional six (6) month period or (ii) to implement the price reset
retroactively upon receiving the required information from Sprint.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Sprint must provide to the Alliances, at the request of the Alliances,
documentation reasonably adequate for the Alliances to verify Sprint’s National
Retail Voice ARPU and Sprint’s National Retail Voice Usage. Such documentation
shall be derived from public documents and reports filed or released by Sprint.
In the event of a dispute regarding the determination of the National ASRVRY,
the parties shall work in good faith to resolve such dispute using the
procedures set forth in Section 17.14 of the Agreement; provided, however, for
the purpose of calculating the Travel Voice Customer price reset, no changes
will occur in Sprint’s National Retail Voice ARPU or Sprint’s National Retail
Voice Usage until such dispute is resolved, and upon resolution, the new Travel
Voice Customer Voice Rates will apply retroactively to the beginning of the
relevant period (including an appropriate adjustment for interest to the owed
party at a daily interest rate equal to .0491% compounded monthly). In the event
that the parties are unable to resolve the dispute within thirty (30) days
following a notice by the Alliances of a dispute, the parties agree to follow
the dispute resolution procedures described in Section III of this Schedule 2.

3. Reciprocal Voice Rates - Alliances/NTELOS

NTELOS and its Affiliates, including the Alliances, shall enjoy reciprocal
travel voice customer rates when their own customers are roaming on the Sprint
PCS Services networks operated by Sprint, Sprint’s Affiliates, or Sprint Network
Managers (“Sprint PCS Services Networks”).

When customers of NTELOS and its Affiliates, including the Alliances, are
roaming on Sprint PCS Services Networks, the pricing of the long distance
telephone services associated with such roaming (including, but not limited to,
international, inter-state, intra-state and 800 calls) provided by Sprint,
Sprint’s Affiliates, and Sprint Network Managers to such customers of NTELOS and
its Affiliates, including the Alliances, shall be at rates that reflect the
“most favored nations” rates of Sprint offered to Sprint Network Managers. Such
long distance telephone services associated with roaming shall be billed rounded
to the nearest second.

4. Long Distance

Sprint shall provide long distance telephone services to Sprint Travel Voice
Customers using the Alliances Network for PCS Services in the Markets by
interconnecting, and paying all costs related thereto, with direct
telecommunications circuits to the Alliances Network facilities.

5. Reciprocal Voice Rates - Sprint

Sprint shall enjoy reciprocal travel voice customer rates and long distance
telephone pricing, as described in Section 3 above, when Sprint Customers are
roaming on the wireless communications network operated by NTELOS or its
Affiliates, including the Alliances, outside of the coverage area of the
Markets.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

C. 2G

For purposes of this Agreement, voice PCS Services shall include all PCS
Services provided by means of 2G data packets.

II. DATA

A. Home Data Customer Data Rate

For purposes of applying the Home Data Customer Data Rate, “Home Data Customers”
shall include only Home Voice Customers that are Sprint Specific Customers. All
Home Voice Customers excluded from the Home Data Customer count shall be
considered Travel Data Customers.

Beginning on July 1, 2007, the rate for 3G Data usage and EVDO Data usage of
Home Data Customers shall be sixty percent (60%) of the average of Sprint’s
National Retail Data Average Revenue Per Unit (“National Retail Data ARPU”) for
each month during the most recently completed calendar quarter less one
(1) calendar quarter (“Home Data Customer Data Rate”).

The National Retail Data ARPU shall include only 3G Data revenues and customers
and EVDO Data revenues and customers.

The Home Data Rate shall be multiplied each month by the average number of Home
Data Customers for the current month. Such average shall be the sum of the
number of Home Data Customers at the end of the prior month and the number of
Home Data Customers at the end of the current month divided by two (2).

For billing purposes, the Home Data Customer count used by the Alliances in
issuing invoices shall be the last monthly average Home Data Customer count
available to the Alliances. Once the actual average Home Data Customer count is
provided to the Alliances by Sprint, the Alliances shall true up the amounts
previously invoiced and shall include the true up amounts on the next Home Data
Customer data invoice issued to Sprint.

On or before the 45th calendar day after the end of each calendar quarter,
Sprint shall provide the Alliances with the National Retail Data ARPU for each
month of that calendar quarter and the number of Home Data Customers by month
for each month of that calendar quarter. If Sprint does not provide such
information on or before such 45th calendar day after the end of any calendar
quarter, and after ten (10) days notice to Sprint, the Alliances shall have the
option, in the Alliance’s discretion, (i) to continue to charge the Home Data
Customer Rate from the preceding six (6) month period for an additional six
(6) month period or (ii) to implement the price reset retroactively upon
receiving the required information from Sprint.

Sprint must provide to the Alliances, at the request of the Alliances,
documentation reasonably adequate for the Alliances to verify Sprint’s National
Retail

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Data ARPU and the number of Home Data Customers provided by Sprint. Such
documentation shall be derived from public documents and reports filed or
released by Sprint. In the event of a dispute regarding the National Retail Data
ARPU or the number of Home Data Customers, the parties shall work in good faith
to resolve such dispute using the procedures set forth in Section 17.14 of the
Agreement; provided, however, for the purpose of calculating the Home Data
Customer Data Rate, no changes will occur in the National Retail Data ARPU or
the Home Data Customer count until such dispute is resolved, and upon
resolution, the new Home Data Customer Data Rates will apply retroactively to
the beginning of the relevant period (including an appropriate adjustment for
interest to the owed party at a daily interest rate equal to .0491% compounded
monthly). In the event that the parties are unable to resolve the dispute within
thirty (30) days following a notice by the Alliances of a dispute, the parties
agree to follow the dispute resolution procedures described in Section III of
this Schedule 2.

B. Travel Data Customer Data Rate

1. Initial Prices and Resets through June 30, 2009

Beginning on July 1, 2007, the rate for 3G Data usage and EVDO Data usage by
Travel Voice Customers, Home Voice Customers that were excluded from the Home
Data Customer count in II(A) above, and any other Sprint Customer utilizing the
Alliances Network for PCS Services data services (collectively, “Travel Data
Customer”) shall be as follows:

 

Travel Data Customer Data Rate

From

   To    $/ MB

7/1/2007

   9/30/2007    $ 0.99

10/1/2007

   12/31/2007    $ 0.94

1/1/2008

   3/31/2008    $ 0.89

4/1/2008

   6/30/2008    $ 0.85

7/1/2008

   9/30/2008    $ 0.79

10/1/2008

   12/31/2008    $ 0.73

1/1/2009

   3/31/2009    $ 0.65

4/1/2009

   6/30/2009    $ 0.59

For purposes of billing for Travel Data Customer data usage, the Alliances shall
bill for each kilobyte (KB) with 1,024 KB equaling one (1) MB.

2. Price Resets after June 30, 2009

Beginning on July 1, 2009, the Travel Data Customer Data Rate shall be ninety
percent (90%) of the Sprint National Average Retail Data Revenue Yield (the
“National ARDRY”) during the most recently completed calendar quarter less one
(1) calendar quarter and shall be reset every calendar quarter thereafter.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

The National ARDRY shall be the average of the Monthly RDRY for each month
during the applicable three (3) month period for such National ARDRY. The
“Monthly RDRY” shall be calculated by dividing Sprint’s National Retail Data
ARPU for each month of the applicable three (3) month period by Sprint’s
National Retail Data Usage for each month of the same period. Sprint’s National
Retail Data ARPU for each month shall be calculated in accordance with Section V
of this Schedule 2. Sprint’s “National Retail Data Usage” is defined as the
total number of PCS Services MBs used by Sprint Specific Customers in each month
of the applicable period divided by the average number of Sprint Specific
Customers in the same month of the applicable period.

By way of example, for the price reset occurring on July 1, 2008, the National
ARDRY would be the average of the Monthly RDRY for January of 2008 through and
including March of 2008.

On or before the 45th calendar day after the end of each calendar quarter,
Sprint shall provide the Alliances with Sprint’s National Retail Data ARPU for
each month of the most recently completed calendar quarter and Sprint’s National
Retail Data Usage for each month of the most recently completed calendar quarter
for purposes of computing the National ARDRY. The National ARDRY shall include
only 3G data usage and revenues and EVDO data usage and revenues. If Sprint does
not provide such information on or before such 45th calendar day after the end
of any calendar quarter, and after ten (10) days notice to Sprint, the Alliances
shall have the option, in the Alliance’s discretion, (i) to continue to charge
the Travel Data Customer Data Rates from the preceding six (6) month period for
an additional six (6) month period or (ii) to implement the price reset
retroactively upon receiving the required information from Sprint.

Sprint must provide to the Alliances, at the request of the Alliances,
documentation reasonably adequate for the Alliances to verify Sprint’s National
Retail Data ARPU and Sprint’s National Retail Data Usage provided by Sprint.
Such documentation shall be derived from public documents and reports filed or
released by Sprint. In the event of a dispute regarding the determination of the
National ARDRY, the parties shall work in good faith to resolve such dispute
using the procedures set forth in Section 17.14 of the Agreement; provided,
however, for the purpose of calculating the Travel Data Customer Data Rate
reset, no changes will occur in Sprint’s National Retail Data ARPU or Sprint’s
National Retail Data Usage until such pricing dispute is resolved, and upon
resolution, the new Travel Data Customer Data Rate will apply retroactively to
the beginning of the relevant period (including an appropriate adjustment for
interest to the owed party at a daily interest rate equal to .0491% compounded
monthly). In the event that the parties are unable to resolve the dispute within
thirty (30) days following a notice by the Alliances of a dispute, the parties
agree to follow the dispute resolution procedures described in Section III of
this Schedule 2.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

3. Reciprocal Data Rates

While roaming on Sprint PCS Services Networks, customers of NTELOS and its
Affiliates, including the Alliances, using such Sprint PCS Services Networks
including transport to the wireless communications networks operated by NTELOS
or its Affiliates, including the Alliances, shall pay the then current Travel
Data Customer Data Rate then being paid by Sprint to the Alliances.

4. Sprint Reciprocal Data Rates in Coverage Outside the Markets

While roaming on the wireless communications networks operated by NTELOS or its
Affiliates, including the Alliances, outside the coverage of the Markets, Sprint
Customers using such networks including transport to the SprintNetwork shall pay
the then current Travel Data Customer Data Rate then being paid by Sprint to the
Alliances.

III. DISPUTE RESOLUTION PROCEDURES

1. In the case of any unresolved dispute arising under this Schedule 2, the
Alliances shall provide written notice of such dispute, together with an
explanation of the nature of the dispute. Sprint shall respond to the Alliances
in writing with regard to the dispute within ten (10) business days after
receipt of notice of such dispute. If the parties are unable to resolve such
unresolved dispute within thirty (30) business days of the date of Sprint’s
response, the parties agree that an independent accounting firm mutually agreed
to by the parties (the “Accounting Firm”) shall be employed to resolve such
dispute as soon as reasonably practicable.

2. The parties shall direct the Accounting Firm to review the dispute and the
supporting accounting records and other documents of Sprint as necessary in
order to resolve the dispute. The determination of such Accounting Firm shall be
final and binding upon the parties. In the event that an Accounting Firm is
hired to resolve a dispute, the parties shall each pay half of the cost of the
Accounting Firm.

IV. THOUSAND BLOCK POOLING / WLNP

Sprint shall reimburse the Alliances for all Thousand Block Number Pooling /
WLNP database “dipping” charges incurred by the Alliances on account of
providing PCS Services to Sprint Customers, such payments to be invoiced and
paid in the timeframes set forth in Section 6 of the Agreement. However, such
“dipping” charges shall be considered separate and additional charges and not
charges for PCS Services and so such “dipping” charges shall not be included in
the calculation of charges as set forth in this Schedule 2 and in Sections 6.1
and 6.2 of the Agreement.

V. PRICING INTENT AND CALCULATION OF NATIONAL SPRINT MEASURES

It is the intent of the Parties that the rates and charges as set forth in the
Agreement and in this Schedule 2 shall fairly compensate the Alliances for all
use by Sprint Customers of the Alliances Network. If use by Sprint Customers of
the Alliances

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Network occurs which is not included in the Home Voice, Travel Voice, Home Data,
or Travel Data categories of this Schedule 2, the parties will agree to include
such usage in one or more such categories. Each Party acknowledges that it has a
duty of good faith and fair dealing to cooperate to advance this intent now and
in the future as technologies and services evolve. In furtherance of such intent
given current technology and services, the Parties agree as follows:

A. Sprint’s National Retail Voice ARPU will consist of the following voice and
text messaging components:

 

  1. Monthly recurring charge (MRC)

 

  2. Voice attachables

 

  3. Overages

 

  4. Roaming

 

  5. Long Distance

 

  6. Text messaging (SMS)

B. Sprint’s National Retail Data ARPU will consist of the following data
components:

 

  1. Monthly recurring charge (MRC)

 

  2. Premium Services

 

  3. Other miscellaneous data charges

C. In calculating Sprint’s National Retail Voice ARPU, Sprint’s National Retail
Voice Usage, Sprint’s National Retail Data ARPU, and Sprint’s National Retail
Data Usage, the following shall be excluded from such calculations:

 

  1. Revenues and usage from services and rate plans which Sprint does not
generally make available to all Sprint Customers in the Markets.

 

  2. Revenues and usage from Sprint Customers who cannot utilize CDMA
technology.

 

  3. Revenues and usage from customers that are not Sprint Specific Customers.

 

  4. Revenues and usage from services which, although Sprint makes such services
generally available in the Markets, such services do not utilize the Alliances
Network, whether because such services do not utilize CDMA technology; do not
use the spectrum bands used in the Alliances Network, or for any other reason.

D. All customer counts, revenue, and usage that Sprint provides pursuant to this
Schedule 2 shall be measured and calculated by Sprint in a consistent manner,
period to period, for each time period for which such information is supplied.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

VI. PRICING OF ALLIANCES’ SERVICES IN THE MARKETS

During the Term of this Agreement and provided that Sprint is not in breach of
this Agreement, the prices, terms and conditions, viewed collectively, offered
to Sprint by the Alliances for PCS Services shall be no less favorable than the
prices, terms and conditions, viewed collectively, offered by the Alliances in
the Markets to any other customer under reasonably comparable circumstances and
quantities for substantially similar services.

[

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Schedule 3

Billing Methodology (VOICE, DATA, DIPS)

I. VOICE BILLING

Methodology:

For purposes of ensuring uniformity across all switching platforms, each call
record generated by the Alliances is disassembled into its distinct segments,
each representing the participant to be billed (see Billing Methodology
Definitions below). Some switches automatically perform this segmentation, as
with Lucent, and others do not, as with Nortel. For those that do not, this
segmentation is performed by downstream systems to ensure uniform billing. In
some cases, the existence of one type of billable segment mitigates the need to
bill for another type of segment, but in all cases disposition is determined for
each segment.

Each call segment will be measured to the nearest second for billing purposes.

Definitions:

 

Call Leg    Potentially billable segment of a call. Each call record has the
potential of having three (3) call legs:    Outbound Leg: Call segment from
Originating Number to either Forwarding Number OR Terminating Number.
Originating Number is the billable participant.    Forwarded Leg: Call segment
from Forwarding Number to Terminating Number. Forwarding Number is the billable
participant.    Inbound Leg: Call segment from Originating Number to Terminating
Number. Terminating Number is the billable participant. Participant    Any
subscriber involved in a particular call, either actively or by proxy (as in the
case of call forwarding). Originating    Indicates belonging to the participant
initiating a call. Forwarding    Indicates belonging to the participant
forwarding a call. Terminating    Indicates belonging to the participant
receiving a call. Number    The DN (wireline) or MDN (wireless) belonging to a
participant. DN    Directory Number MDN    Mobile Directory Number MSID    The
Mobile Station Identification number belonging to a participant. Duration    The
billable length of a call leg. Duration is calculated by deriving the difference
of origination time and disconnect time for all call legs, including call setup
time. Land    A call leg terminating to or originating from outside of the
Alliances network. Mobile    A call leg terminating to or originating from a
mobile handset on the Alliances network.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

 

Homed Sprint:    Sprint Customer homed to the Alliances network as contemplated
by Schedule 2 of this Agreement. Travelers    Sprint Customer not homed to the
Alliances network as contemplated by Schedule 2 of this Agreement. Any Sprint   
Any Sprint Customer.

The Eleven (11) Billable Scenarios and the Call Legs Involved:

Mobile to Mobile Call, both handsets or other device on the Alliances network:

 

  1. If the Originating Number is Any Sprint and the Terminating Number is Any
Sprint, Sprint is billed for the Outbound Leg and the Inbound Leg.

 

  2. If only the Originating Number is Any Sprint, Sprint is billed for only the
Outbound Leg.

 

  3. If only the Terminating Number is Any Sprint, Sprint is billed for only the
Inbound Leg.

 

  4. If neither the Originating Number is Any Sprint nor the Terminating Number
is Any Sprint and the Forwarding Number is Homed Sprint, Sprint is billed only
for the Forwarded Leg.

Mobile to Land Call, mobile originating handset or other device is on Alliances
network with call terminating outside of Alliances network:

 

  5. If the Originating Number is Any Sprint, Sprint is billed for only the
Outbound Leg.

 

  6. If the Originating Number is not Any Sprint and the Forwarding Number is
Homed Sprint, Sprint is billed only for the Forwarded Leg.

 

  7. If the Originating Number is not Any Sprint and the call is not forwarded
and the Terminating Number is Homed Sprint and a Terminating MSID is present,
Sprint is billed only for the Terminating Leg.

Land to Mobile Call, mobile terminating handset or other device is on Alliances
network with call originating outside of Alliances network:

 

  8. If the Terminating Number is Any Sprint, Sprint is billed for only the
Inbound Leg.

 

  9. If the Terminating Number is not Any Sprint and the Forwarding Number is
Homed Sprint, Sprint is billed only for the Forwarded Leg.

Land to Land Call, call neither originates nor terminates on the Alliances
network yet passes through the Alliances network due to the requirements of call
forwarding:

 

  10. If the Forwarding Number is Homed Sprint, Sprint is billed only for the
Forwarded Leg.

 

  11. If the call is not forwarded and the Terminating Number is Homed Sprint
and a Terminating MSID is present, Sprint is billed only for the Terminating
Leg.

II. Data Billing

Methodology:

Data billing between the Alliances and Sprint is for Sprint originated data
sessions on the Alliances” Network. Data sessions create data records called
IPDR’s that are recorded onto Sprint owned equipment. IPDR’s are collected and
translated by Sprint and sent to the Alliances for processing. The Alliances
decode the IPDR’s to billing events and collect the number of kilobytes per
session along with other event information. This information is aggregated and
sent to Sprint for payment per the Agreement.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Definitions:

 

IPDR    IP Data Record, or record that is generated from a packet data session.
Event    A data session on the Alliances’ network. Kilobyte (KB)    1,024 Bytes.
Megabyte (MB) 1,024 Kilobytes or 1,048,576 Bytes MVNO    A company that provides
mobile PCS service via the Sprint CDMA spectrum that does not have its own
allocation of the radio frequency spectrum and/or all of the infrastructure
required to provide PCS Service. Other    Non-Sprint carrier with whom NTELOS
does not have a data roaming agreement.

Billable Scenarios and Methods Involved:

Each data session creates a series of billing records. The relevant record types
are START, INTERIM, and STOP.

 

START Records:    These records are created upon the initiation of a data
session and include the username, AAA IP address, and other relevant data.
INTERIM Records:    These records are created at pre-defined intervals as a
method of tracking current activity. STOP Records:    These records are created
when the data session ends. They show, among other things, the total bytes
transferred between the data device and the network during the session.

For each billing period, the Alliances queries the IPDR’s sent and selects the
STOP records – meaning that a session has completed – and sums the fields
showing total bytes transferred for the sessions. The sums are aggregated based
on the matrix below. Records are first differentiated by MSID into “Home” or
“Travel” categories, and then further differentiated by Internet domain into
“Sprint”, “MVNO”, or “Other”. This yields five (5) possible billing
categorizations:

 

Home-Sprint (HS):    Records with a Home MSID and a Sprint domain. Home-MVNO
(HM):    Records with a Home MSID and an MVNO domain. Travel-Sprint (TS):   
Records with a Travel MSID and a Sprint domain. Travel-MVNO (TM):    Records
with a Travel MSID and an MVNO domain. Travel-Other (TO):    Records with a
Travel MSID and neither a Sprint domain nor an MVNO domain.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

LOGO [g11109img001.jpg]

For categories HM, TS, TM, and TO, the sums are then divided by 1,048,576 to
convert bytes into megabytes. Wholesale billing for these categories is
calculated based on the sum total of MB for the period selected multiplied by
the applicable rate per MB. For category HS, wholesale billing is not usage
based. See Schedule 2.

Invoicing Process:

For the creation of the data billing invoice, the methods described above are
employed to derive an aggregate by category for the billing period specified
(example, the 1st to the 15th of the month, and the 16th to the end of the
month). The aggregates and rates are detailed on the invoice.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Schedule 4

Network Performance Standards and Requirements

Supporting documentation listed in this Schedule provided by Sprint is intended
as reference material for NTELOS and the Alliances.

SUPPORTING DOCUMENTS PATHS AND LINKS

 

Supporting Documents

  

Availability

Sprint Network Guidelines & Bulletins

   Sprint Provided

Sprint SSEOs and MOPs

   Sprint Provided

 

Notes:   

Certification by Exception – Indicates verification when exceptions are
identified, or at the request of the Alliances.

All Minimum Performance Level calculations listed below are inclusive of all
BTS’s within all Markets.

See heading “Acronyms” below for a list of acronyms used in this Schedule.

 

Alliances Network Performance Requirements

  

Minimum
Performance Level

  

Compliance
Date

  

Supporting Documentation

  

Initial
Certification

  

Recurring
Certification

Blocks (1X Voice & Data) (total blocked calls for all cell site sectors) /
(total attempted calls for all cell site sectors)

   <= 2%    Ongoing   

•     KPI Reports (See Note 1 and 2)

•     Schedule 4 Exhibit 1 (SLA)

   No    Monthly

Drops (1X Voice & Data) (lost calls + dropped calls) / (assigned calls – call
setup failures)

  

•     <= 2% November – March

•     <=2.5% April - October

   Ongoing   

•     KPI Reports See Note 2 )

•     Schedule 4 Exhibit 1 (SLA)

   No    Monthly

Base Transceiver Station (BTS) Availability (total seconds availability/ total
outage seconds)

   >=99.7%    Ongoing   

•     KPI Reports

•     Schedule 4 Exhibit 1 (SLA)

   No    Monthly

Base Station Controller (BSC) Availability (total seconds availability/ total
outage seconds)

   >=99.997%      

•     KPI Reports

•     Schedule 4 Exhibit 1 (SLA)

   No    Monthly

Mobile Switching Center (MSC) Availability (total seconds availability/ total
outage seconds)

   >=99.997%    TBD    TBD    No    Monthly

Tandem Traffic GOS

   P .005    Ongoing    KPI Reports    No    Certification by Exception

End Office Traffic GOS

   P .01    Ongoing    KPI Reports    No    Certification by Exception

--------------------------------------------------------------------------------

Note1.

The Parties acknowledge that during the EVDO Development process the Alliances
network may suffer performance degradation as a result of integrating a new
vendor into the network (hard handoffs, cluster re-optimization, etc.) KPI
Reports will exclude performance anomalies associated with the EVDO upgrade
until the 95% Completion of EVDO Deployment has occurred.

Note2.

For Blocks and Drops the Alliances will provide Sprint with two separate KPI
Reports, one for Motorola/Nortel network and one for the Lucent network, until
such time that the Alliances integrate the reporting of both networks.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Alliances Network Performance Requirements

  

Minimum
Performance Level

  

Compliance
Date

  

Supporting Documentation

  

Initial
Certification

  

Recurring
Certification

Microwave Backhaul Availability

(total seconds availability / total outage seconds)

   99.999% per link. Does not apply to unlicensed cell site microwave backhaul
   Ongoing   

•     KPI Reports

•     Schedule 4 Exhibit 1 (SLA)

   No    Monthly Per User Fwd Link Throughput (kbps)—A customer experience KPI
that provides a distribution of per user throughput. Ideally this KPI would
report application layer throughput but if this is not available other layers
can be used to estimate application. This KPI is aimed to quantify the network’s
customer experience in terms of “user-friendly” throughput values.    TBD per
Note 3    Ongoing    KPI Reports    No    Monthly Per User Rev Link Throughput
(kbps) - A customer experience KPI that provides a distribution of per user
reverse throughput. Ideally this KPI would report application layer throughput
but if this is not available other layers can be used to estimate application.
This KPI is aimed to quantify the network’s customer experience in terms of
“user-friendly” throughput values.    TBD per Note 3    Ongoing    KPI Reports
   No    Monthly

--------------------------------------------------------------------------------

Note3

Minimum Performance Levels for this EVDO-related Performance Requirement will be
established by mutual agreement of the Parties after the Effective Date,
provided that such Minimum Performance Levels shall be set at the performance
levels that Sprint experiences, on average, with respect to EVDO service in
Sprint markets with substantially similar characteristics as the Markets (e.g.
density, topography, and customer base size). The Parties further agree to the
following process and conditions:

 

1. As part of initial EVDO Deployment, the Alliances will install a minimum of
one T1 circuit per EVDO carrier per BTS in each Market identified in Schedule 7.

 

2. Within 120 days following EVDO Deployment in the first Market identified in
Schedule 7, the Parties will negotiate mutually agreeable Minimum Performance
Levels for that Market.

 

3. Within 120 days following EVDO deployment in each subsequent Market
identified in Schedule 7, the Parties will negotiate mutually agreeable Minimum
Performance Levels for that Market, and such Minimum Performance Levels shall
then be aggregated with the Minimum Performance Levels previously agreed for
prior Markets identified on Schedule 7. The Alliances shall report on Minimum
Performance Levels on an aggregate basis.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

4. The Alliances may change from the initial requirement of one T1 circuit per
EVDO carrier per BTS in a Market, to one shared T1 circuit per EVDO carrier and
1x carrier per BTS, under the following conditions:

 

  a. The Alliances have deployed EVDO to three of the Markets identified in
Schedule 7 and Minimum Performance Levels have been established in such Markets,

 

  b. The Alliances continue to meet the established Minimum Performance Levels
for EVDO, and

 

  c. If there is an adverse impact in a Market upon the Alliances’ ability to
meet the established Minimum Performance Levels for EVDO, the Alliances will
revert to the initial requirement of one T-1 circuit per EVDO carrier per BTS in
that Market.

 

Alliances Network Performance Requirements

  

MinimumPerformance
Level

  

Compliance

Date

  

Supporting Documentation

  

Initial
Certification

  

Recurring
Certification

Average Packet Delay (scheduler delay) - A network management KPI that provides
the average delay experienced per packet. Delays at both the RNC and DOM should
be included. This KPI is aimed to provide a view into scheduler efficiency and
RAN latency.    TBD per Note 3    Ongoing    KPI Reports    No    Monthly

UATI Assignment Success Rate - A network management KPI that qualifies the
ability for

EVDO devices to acquire a unique network identifier (UATI). This activity is
done without acquiring a traffic channel and therefore relies on the success of
the access channel and paging channel messages.

   TBD per Note 3    Ongoing    KPI Reports    No    Monthly Session
Configuration Success Rate - A network management KPI that quantifies the
ability for EVDO devices to negotiate specific protocol configurations with the
network. This KPI includes all failure types. Payload data cannot be transmitted
or received without first successfully establishing a session.    TBD per Note 3
   Ongoing    KPI Reports    No    Monthly

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Connection Failure Rate - Network Management - A network management KPI that
quantifies the ability for

EVDO devices to connect to our network. This KPI includes all failure reasons
such as unavailable resources (equipment blocks) and RF failures.

   TBD per Note 3   Ongoing    KPI Reports    No    Monthly Connection Setup
Time - A customer experience KPI that quantifies the time it takes for an idle
AT to acquire a connection on the traffic channel. This time will be seen by the
customers as latency and therefore could cause slow perceived throughput.   
TBD per Note 3   Ongoing    KPI Reports    No    Monthly Dropped Connection Rate
- Network Management -A network management KPI that quantifies the ability of
our network to sustain an established connection. These connection failures
occur after connection setup has completed. This KPI includes all failure
reasons.    TBD per Note 3   Ongoing    KPI Reports    No    Monthly Paging
Success Rate - A network management KPI that quantifies the ability of our
network to locate and successfully contact Ev-DO devices with active sessions.
   TBD per Note 3   Ongoing    KPI Reports    No    Monthly

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Alliances Outage Management & MTTR

 

Minimum Performance Level

  

Compliance

Date

  

Supporting
Documentation

  

Initial

Certification

  

Recurring
Certification

Alliances Implementation and Connectivity to Sprint Clarify Trouble Ticketing
System (via CITRIX)   See Note 4    Ongoing    Schedule 4 Exhibit 1 (SLA)    No
   N/A Network Outage Management and Mean Time to Repair (MTTR) Goals  

•      Trouble Severity (TS) 1 events cleared < 2 hours

•      TS2 events cleared < 3 hours

•      TS3 & TS4 events cleared < 5 hours

   Ongoing    Schedule 4 Exhibit 1 (SLA)    No    Daily/Hourly/Monthly Customer
Trouble Ticket Mean Time To Repair (MTTR) without dispatch  

•      Trouble Severity (TS) 1 events cleared < 4 hours

•      TS2 events cleared < 8 hours

•      TS3 & TS4 events cleared < 24 hours

   Ongoing    Schedule 4 Exhibit 1 (SLA)    No    Daily/Hourly/Monthly Customer
Trouble Ticket Mean Time To Repair (MTTR) with dispatch  

•      Trouble Severity (TS) 1 events cleared < 8 hours

•      TS2 events cleared < 12 hours

•      TS3 & TS4 events cleared < 36 hours

   Ongoing    Schedule 4 Exhibit 1 (SLA)    No    Daily/Hourly/Monthly

Note 4 - Sprint agrees to cover all cost associated with such implementation,
including but not limited to hardware, software, and engineering consulting
services pursuant to connectivity to Sprint Clarify Trouble Ticketing System
(via CITRIX).

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Alliances Platform Requirements

 

Supported Models

  Compliance Date   Supporting
Documentation   Initial
Certification   Recurring
Certification MSC Hardware  

•     Nortel DMS-MTX

•     Lucent Flexent Packet Switch

  Ongoing   N/A   Yes   Certification
by Exception MSC / Software  

•     Lucent:

•     BTS – R28 or greater

•     ECP – R28 or greater

•     RNC – R28 or greater

It is understood that these are generally available software releases.

  Ongoing   N/A   Yes   Certification
by Exception Q-Chat RAN Software  

•     Lucent:

•     QOS Licensing enabled

•     MLPPP enabled

It is understood that these are Q-Chat proprietary software features

  Q-Chat launch   N/A   Yes   Certification
by Exception BSC/BTS Hardware  

•     Nortel / Motorola IOS

•     Lucent

  Ongoing   N/A   Yes   Certification
by Exception

Data Network Elements

•     3G cards at BTS (see Note 4)

•     EV-DO Rev A cards at BTS

•     Packet Control Function (PCF)

 

•     BTS cards to match BTS Vendor

•     PCF to match BSC/BTS Vendor

  Ongoing   N/A   Yes   Certification
by Exception

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Sprint / Alliances Network Connectivity
Requirements

  

Minimum Standard

  

Compliance
Date

  

Supporting
Documentation

  

Initial
Certification

  

Recurring
Certification

Voice National Platform Connectivity

•     Voicemail (VMS)

•     Voice Command (VC)

•     Operator Services (OS)

•     Directory Assistance (DA)

•     Sprint Customer Solutions

•     SS7 – Based National Platforms:

•        Home Location Register (HLR)

•        SMSC

•        Location-Based Services

•        SDHLR

  

•     VMS: N+1 DS-1’s directly connected to Sprint VMS platform; switched
connectivity for VMS redirect allowed if no Sprint subs are homed to the
Alliances MSC.

•     VC: Direct trunk from the Alliances MSC to Sprint VC Platform.

•     OS: Switched circuit from the Alliances MSC to Sprint POP (PIC 177).

•     DA: Direct trunk from the Alliances MSC to Sprint DA vendor POP.

•     Sprint Customer Solutions: Direct trunk to Sprint POP (PIC 333).

•     SS7 - Based National Platforms: Diverse SS7 connectivity via SS7 Gateway
Provider.

•     SMSC – Connectivity to Sprint MO SMSC for messages originated by Sprint
subs; MT via SS7 connectivity

•     See Note 5

   Ongoing   

•     SSEOs

0.002.09.001

0.002.09.002

0.015.14.002

0.015.15.003

0.015.15.005

0.015.15.006

0.053.15.001

2.015.06.003

3.000.10.004

3.014.09.001

   Yes    Certification by Exception

Sprint Core Data Network Connectivity

 

The Alliances MSC PCF (Packet Control Function) connectivity to Sprint owned and
operated Packet Data Service Node (PDSN) and Inter-Networking Function (IWF)
Platform

  

Sprint is responsible for MSC PCF connectivity to Sprint owned and operated PDSN
and IWF platform.

 

Sprint is responsible for all Sprint Core Data Network Connectivity from Sprint
owned and operated Packet Data Service Node (PDSN) and Inter-Networking Function
(IWF) Platform

   Ongoing    N/A    No    Certification by Exception

Note 5 – Sprint is responsible for all facility cost associated with required
connectivity and for the management of such facilities (growth orders, fault
reporting and escalation, maintenance, etc.)

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Alliances Network Operations
Requirements

  

Minimum Standard

  

Compliance
Date

  

Supporting
Documentation

  

Initial
Certification

  

Recurring
Certification

Digit Translations Standards

  

Transparent customer experience for Sprint PCS subscribers operating in
Alliances Resale coverage areas.

 

See Note 6

   Ongoing   

•     Sprint Translations Standards

•     SSEOs

0.002.09.001

0.002.09.002

2.000.02.006

2.000.03.002

2.002.03.019

3.000.10.004

   Yes    Certification by Exception

SS7 Interconnection (Switches and Translations)

   Fully diverse SS7 transport between MSC and Gateway STP Pair    Ongoing   

•     Sprint Translations Standards

•     SSEOs

0.002.09.001

0.002.09.002

2.000.03.002

2.008.12.001

3.000.10.004

   Yes    Certification by Exception

Virgin Mobile USA (VMU) Service Support

   Transparent customer experience for VMU subscribers operating in Alliances
Resale Network coverage areas    Ongoing   

•     VMU Implementation Plan

•     SSEOs

0.002.09.001

0.002.09.002

2.000.03.002

3.000.10.004

   Yes    Certification by Exception

Qwest Service Support

   Transparent customer experience for Qwest subscribers operating in the
Alliances Resale Network coverage areas    Ongoing   

•     Sprint Translations Standards

•     SSEOs

0.002.09.001

0.002.09.002

2.000.03.002

3.000.10.004

•     Qwest Detailed Design Document

   Yes    Certification by Exception

Note 6 Per the Schedule 4, Exhibit 1, the Alliances and Sprint agree to jointly
review the MOP to ensure the potential impacts of the requested change is
thoroughly analyzed. If the MOP review reveals that there would be a detrimental
impact to Sprint or the Alliances Customers if the project was undertaken the
requested change will not be implemented. Excepting however if Sprint desires to
provide, at Sprint’s sole cost, software and / or hardware functionality that
would allow the change to be made without impact to either party’s customers or
network.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Alliances Network Operations
Requirements

  

Minimum Standard

  

Compliance
Date

  

Supporting
Documentation

  

Initial
Certification

  

Recurring
Certification

Telco Prepaid Service Support    Transparent customer experience for Telco
Prepaid subscribers operating in the Alliances Resale Network coverage areas   
TBD   

•     Telco Prepaid Service – Phase 2 Implementation Plan

•     Sprint Translations Standards

•     SSEOs 2.000.03.002 3.000.10.004

•     Telco Prepaid Detailed Design Document

   Yes    Certification by Exception Announcements    Sprint customers routed to
generic announcements    Launch       Yes    Certification by Exception Sprint
Wireless National Operations Control Center (NOCC) and Escalations   
Notification to Sprint NOCC of outages on Alliances network pursuant to Schedule
4 Exhibit 1 (SLA)    Ongoing    Schedule 4 Exhibit 1 (SLA)    Yes    Daily
Alarms    Notification to Sprint NOCC of outages on Alliances network pursuant
to Schedule 4 Exhibit 1 (SLA)    Ongoing    Schedule 4 Exhibit 1 (SLA)    Yes   
Preventive Maintenance Disaster Preparedness & Recovery    Disaster Preparedness
Plan (DPP) completed and on file at Sprint PCS NOCC    Ongoing   

•     SSEOs

2.000.04.030

2.000.04.031

2.002.03.017

2.003.03.002

2.004.03.001

2.004.03.002

2.004.03.003

2.004.03.004

2.004.03.006

2.014.12.009

2.015.03.001

2.040.04.001

3.014.09.001

   No    Preventive Maintenance

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Alliances Regulatory Requirements

  

Minimum Standard

  

Compliance

Date

  

Supporting
Documentation

   Initial
Certification    Recurring
Certification FAA/FCC Mandate and Regulatory Compliance    FCC / FAA Standards
   Ongoing    FCC Standards Documentation    Yes    Certification by
Exception 911/E911    FCC Standards    Ongoing   

•     SSE0s

0.002.09.001

0.002.09.002

0.031.12.002

2.031.14.001

2.031.15.001

3.000.10.004

3.031.14.001

3.031.14.002

•     FCC Standards Documentation

   Yes    Certification by
Exception TeleTypeWriter (TTY)    FCC Standards    Deployed   

•     SSEOs

0.002.09.001

0.002.09.002

3.000.10.004

•     FCC Standards Documentation

   Yes    Certification by
Exception Wireless Local Number Portability (W/LNP)    FCC Standards    Deployed
  

•     SSEOs

0.002.09.001

0.002.09.002

3.000.10.004

•     FCC Standards Documentation

   Yes    Certification by
Exception Communications Assistance for Law Enforcement Act (CALEA)    FCC / FAA
Standards    Deployed   

•     SSEOs

0.002.09.001

0.002.09.002

2.000.05.009

3.000.10.004

•     FCC Standards Documentation

   Yes    Certification by
Exception National Environment Policy Act (NEPA) — Land Use & RF   

•     FCC Standards

•     Alliances will abide by standards on a go forward basis

   Ongoing   

•     SSEOs

1.003.09.002

1.003.09.003

•     FCC Standards Documentation

   Yes    Certification by
Exception

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Acronyms

 

Acronym

    

Definition

2G      Second Generation (IS-95 Standard) 3G      Third Generation (CDMA 2000
Standard) AAA      Authentication, Accounting and Accounting – Data Network node
responsible for authenticating data subscribers and billing for usage BSC     
Base Station Controller BTS      Base Transceiver Station – Cell Site CDMA     
Code Division Multiple Access – Digital standard used by Sprint for their
wireless subscribers CMC      Sprint Change Management Control CTTP      Call
Through Test Plan – Used to verify dial plans at switch launch or when a new
feature is added to the network DA      Directory Assistance Db      Decibel ECP
     Executive Cellular Processor (Lucent)

EI

EV-DO

    

Electromagnetic Interference

Evolution-Data Optimized Revision A

FA      Foreign Agent – Portion of the 3G data network responsible for
subscribers not homed to this network or Home Agent node FAA      Federal
Aviation Administration FCC      Federal Communications Commission GOS     
Grade of Service HA      Home Agent – Portion of the 3G data network responsible
for home subscribers HLR      Home Location Register – Contains subscriber
information, including current subscriber status, location and supported
features KPI      Key Performance Indexes KPI      Key Performance Indicators
MOP      Method Of Procedure MSC      Mobile Switching Center

MTTR

MVNO

    

Mean Time to Repair

Mobile Virtual Network Operator

NQTR      Network Quality Tracking Report OPAC      Sprint Operational
Acceptance process OS      Operator Services (Dial 0) OSSN      Operations
Systems Support Network – Sprint core data network OTAF      Over The Air
Functionality – Ability to download changeable parameters in 2G environment
(pull) OTAPA      Over The Air Parameter Administration – Ability to download
changeable parameters to the handset in 3G environment (push) PCF      Packet
Control Function – Directs data calls from the BSC/ECP to the data network PCS
     Personal Communications Services PDSN      Packet Data Service Node RF     
Radio Frequency SS7      Signaling System #7 SSEO      Sprint Spectrum
Engineering & Operations Documentation Trouble Severity 1      100% of service
affected. TS1 is reserved for significant customer impacting events. A TS1 is
the failure of any National, Local or OSSN Platform which completely prohibits
any market from call processing, accessing wireless web, accessing Voice
Command, accessing billing records (CDRs), provisioning or activating customers’
MIN service or technical fatality or serious injury. Loss of service to 4 or
more NPA-NNX’s, 10 or more cell sites, or a critical cell cluster, and other
similar situations are also a TS1. The complete loss of a service of significant
feature will have a significant customer impact. Therefore, these services will
often be classified as TS1. This decision is always driven by executive
decision. Trouble Severity 2      50-99% of service affected. TS2 events are
major customer impacting events, causing serious impairment or loss of service
to large customer segments, but do not result in total isolation. For example,
loss of 2 or 3 NPA-NNX’s, 5 –9 cells or a critical cell, and other similar
situations are also a TS2. Failure of a redundant component is classified as a
TS2, if the failure of the remaining component will result in a TS1. Trouble
Severity 3      25-49% of service affected. TS3 is assigned to minor events
requiring immediate corrective action, usually

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Acronyms

 

Acronym

    

Definition

     affecting capacity, redundancy, or minor customer segments. For example,
loss of a single NPA-NNX, 1 to 4 cells, less than 50% capacity reduction to a
service or feature is a TS3. An outage that impairs Network Management’s ability
to maintain the network, such as loss of visibility, is also a TS3.

Trouble Severity 4

     0-24% of service affected. TS4 events are for observation, and are not
outage related. A TS4 does not require immediate corrective action, and is
handled through scheduled maintenance.

Trouble Severity 5

     No service affected. TS5 is an advisory category. This is used to manage
events of particular interest to Sprint PCS executives. TS5 events are not
customer impacting. If there are related customer impacting events they will be
documented and assessed separately. For example, major weather advisories are
TS5. The weather may cause network outages that will be tracked independently
from the weather. In this case the TS5 notifications supercede the outage
notifications.

TTY

     TeleTypeWriter

VAD

     Voice Activated Dialing

VLR

     Visitor Location Register – Temporary database holding a local copy of the
subscriber’s HLR profile

VMU

     Virgin Mobile USA

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Sprint Spectrum Engineering & Operations (SSEO) Referenced In This Schedule 4

 

SSEO

    

Title / Description

0.002.09.001      Lucent Translations Standards 0.002.09.002      Nortel
Translations Standards 0.002.09.005      Initial Field Inventory Procedures for
Nortel Switch Equipment 0.002.09.006      Initial Field Inventory Procedures for
Lucent Switch Equipment 0.002.09.007      Initial Field Inventory Procedures for
Battery & Power Rooms 0.002.09.009      Initial Field Inventory Procedures for
Motorola CBSC Equipment, Rev. 1.0 0.002.09.012      Initial Field Inventory
Procedures for Nortel Base Station Subsystem Managers (BSSM) 0.003.09.002     
Initial Field Inventory Procedures for Lucent Cell Sites 0.003.09.004     
Initial Field Inventory Procedures for Motorola Cell Site, Rev. 2.0 0.003.09.005
     Initial Field Inventory Procedures for Motorola SC485XE Cell Site, Rev. 1.0
0.003.09.006      Initial Field Inventory Procedures for Motorola SC4812 Cell
Site, Rev. 2.0 0.003.09.007      Initial Field Inventory Procedures for Nortel
NNTM Metro Cell Rev. 2.0 0.003.09.008      Initial Field Inventory Procedures
for Lucent Microcell Sites, Rev. 1.0 0.003.09.009      Initial Field Inventory
Procedures for Lucent Modcell Sites Rev. 1.0 0.003.09.010      Initial Field
Inventory Procedures for Motorola SC4812ET Lite Cell Site, Rev. 1.1 0.003.09.011
     Initial Field Inventory Procedures for Motorola SC4812T, Rev. 1.
0.012.09.001      Initial Field Inventory Procedures for Alcatel Microwave
Equipment 0.015.14.002      Service Level Agreement: PSTN Trunk Order (Install,
Augments) Including SS7 A-Links 0.015.15.003      Methods & Procedures:
Assigning National Platform Ports 0.015.15.005      Methods & Procedures:
Provisioning 0.015.15.006      Methods & Procedures: Validating Trunk
Requirements, Designing Trunks and Issuing Trunk Requests 0.031.12.002     
Operational Support Plan: E911 – Phase II 0.053.15.001      Methods &
Procedures: Voice Command Port Assignment 1.001.05.001      Tower Light
Monitoring, Reporting, and Power Backup 1.001.15.002      Methods & Procedures:
New Tower Construction 1.001.15.003      Methods & Procedures: Tower Light Break
/ Fix (PDM #493) 1.003.09.001      Antenna Structure Compliance Procedures
1.003.09.002      NEPA Land Use Compliance Procedures for Cell Sites
1.003.09.003      NEPA RF Exposure Compliance For Cell Sites 2.000.02.006     
Building a Modcell in Translations for Lucent Switches 2.000.03.002      Change
Management Practices 2.000.04.030      RF Engineering Guidelines for Disaster
Preparedness 2.000.04.031      Wireless Network Management Center Event
Escalation & Notification Procedures 2.000.05.009      Operational Support Plan:
CALEA (Lucent) 2.000.08.001      TCP/IP Address Requisition Form (Single)
2.000.08.002      TCP/IP Address Requisition Form (Multiple) 2.001.12.001     
Tower Light Alarm Notification and Response Procedures and Guidelines
2.002.03.005      Switch Site Surge Protection Installation and Replacement
2.002.03.017      MSC Switch Site Generator Exercise Process 2.002.03.019     
MSC Systems Backup Standards 2.003.03.001      Cell Site Surge Protection
Installation and Replacement 2.003.03.002      RF Transmission Systems
Preventive Maintenance 2.003.03.009      Nortel Outdoor Metrocell BTS Wiring
Interconnections 2.003.03.010      Motorola Outdoor SC 4812 BTS Wiring
Interconnections 2.003.03.011      Lucent Outdoor Modcell BTS Wiring
Interconnections 2.003.04.002      Cell Site Power Transfer 2.004.03.001     
Cell Site Back-Up Power (Battery Reserve and Generator) Requirements
2.004.03.002      Cell Site Power Preventive Maintenance 2.004.03.003      MSC
Power Preventive Maintenance 2.004.03.004      AC Switchgear Preventive
Maintenance 2.004.03.005      Lucent BTS RF Power Calibration

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Sprint Spectrum Engineering & Operations (SSEO) Referenced In This Schedule 4

 

SSEO

    

Title / Description

2.004.03.006

     MSC Process for Disconnecting Utility & Emergency Power at AC Switchgear
and Batteries

2.008.12.001

     SS7 Channel Bank Engineering Standard

2.009.09.001

     Physical Security — Retail Loss Prevention Policy and Procedures

2.014.03.001

     Electrostatic Protection

2.014.12.009

     Wireless Network Management Center (WNMC): Entrance/Exit Criteria

2.014.14.001

     Service Level Agreement: Network Inventory Management and Network Field
Operations

2.015.03.001

     Transport/Backhaul Preventive Maintenance

2.015.06.003

     Wireless Carrier-To-Wireless Carrier Interconnection Process

2.015.12.005

     Standard Transport Equipment

2.018.03.001

     MSC Grounding Preventive Maintenance

2.018.03.002

     Cell Site Grounding Preventive Maintenance

2.031.15.001

     Methods & Procedures: 9-1-1 Service for Public Safety Provisioning
Processes

2.036.03.021

     Lucent, Motorola, Nortel, and Samsung BTS Scan Points

2.036.03.022

     Generator and Tower Light Alarming: Moving Scan Points from the RTU
(AlphaMax) to Base Station Monitoring

2.040.04.001

     Network Operations - Network Event Trouble Severities Classifications

2.052.12.001

     Operational Support Plan: 3G Authorization, Authentication and Accounting
(AAA) Server (v1.1)

2.052.12.002

     Operational Support Plan: 3G Home Agent

2.052.12.003

     Operational Support Plan: 3G Network Service Provisioning (NSP) System

2.052.12.004

     Operational Support Plan: 3G PDSN/Foreign Agent

2.052.12.005

     MSC OSSN & 3G Hub Standard Configuration and Layout

2.052.12.006

     Operational Support Plan: 3G Business Connection/HS RAS v1.0

2.052.15.001

     Methods & Procedures: PDSN Capacity Management

3.000.09.002

     Nationwide PCS Network CDMA RF Design Specifications (Rev. 10)

3.000.10.004

     Network Management – Operational Acceptance (OPAC) Process

3.001.02.001

     Post-Construction Height Verification Practice for Cell Sites

3.003.06.003

     Interference and Collocation of PCS Transmitters with Other RF Equipment

3.003.10.007

     Antenna Transmission Line Acceptance Standards

3.009.09.001

     Outdoor Enclosures for Backhaul

3.012.12.001

     Microwave Processes and Standards

3.014.09.001

     National Platform Operations-Intelligent Network Operations Team (NPO-INO):
Entrance/Exit Criteria

3.015.13.004

     In-building Passive Repeater Engineering

3.018.06.001

     Lightning Protection for Tower Antennas

3.018.10.001

     Soil Resistivity Testing

3.018.10.002

     Site Resistance to Earth Testing

3.031.14.001

     Service Level Agreement: 911 Implementation and National Project Management

3.031.14.002

     Service Level Agreement: Translations and E911 Implementation

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Exhibit 1

To Schedule 4

Network Service Level Agreement

 

1. INTRODUCTION.

As used in this Service Level Agreement (“SLA”), “Network” means the Alliances
Network.

The purpose of this SLA is to establish a cooperative partnership between the
Alliances and Sprint by clarifying roles and expectations, providing mechanisms
for resolving problems and providing financial remedies to Sprint for failure to
meet certain service levels. The terms of this SLA are subject to all the terms
of the Agreement, including without limitation the network specifications in
Schedule 4. The remedies contained in this SLA are in addition to any other
remedies available to Sprint under the Agreement.

The Alliances will provide twenty four hour a day seven days a week 1st Tier
technical support for the Alliances Network switching and radio frequency (RF)
elements within the Markets. Such technical support shall include:

 

  •  

System maintenance required on the Alliances Network switching and RF elements
to support Sprint services.

 

  •  

Ordering of Type II facilities required in support of Sprint Customers for local
calling services.

 

  •  

Provisioning of DS1’s from DeMuxed DS3 in support of Sprint NATPLAT services.

 

  •  

Provisioning of Clear Channel DS3 in support of Sprint OSSN services.

 

  •  

Translations of network switching elements in support of Sprint customers.

 

  •  

Resolution of Sprint trouble tickets reported to the Alliances on Radio
Frequency (RF), Translations, and Roaming issues.

NETWORK SWITCHING ELEMENTS: Network switching elements are those elements within
the Alliances Network required to support Sprint local, NATPLAT, and 3G Data
Services. This includes, but is not limited to, the Nortel switch, Motorola
CBSC’s, Lucent Flexent Packet Switch, Cisco MGX, Cisco CAT, STP, Tellabs DACS or
other de-muxing equipment, and facility backhaul network equipment.

RF ELEMENTS: RF elements are those elements within the Alliances Network
required to provide RF coverage within the Markets. This includes, but is not
limited to, Motorola base stations, Lucent base stations, repeaters, antennas,
lines, and jumpers.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

SYSTEM MAINTENANCE: System maintenance is described in two categories,
preventative maintenance (“PM”) and emergency maintenance (“EM”). Any routine PM
on network switching elements will be performed during the maintenance window of
00:00 to 06:00, unless circumstances require the maintenance to occur outside of
the maintenance window. EM will be performed on an as needed basis.

The Alliances represent that routine PM will not normally result in service
interruptions. In the event that PM requires the interruption of service, to the
extent possible, the Alliances will notify the designated Sprint point of
contact identified in this Exhibit 1 to Schedule 4 to the Agreement.

TRANSLATION MAINTENANCE: Translation maintenance is the modification, addition,
or deletion of routing plans within the Alliances Network switching elements
supporting Sprint. The switching elements include, but are not limited to, the
Nortel switch and the Lucent Flexent Packet Switch in support of call routing,
Tellabs DACS in support of facility services, STP in support of call routing,
CBSC in support of RF network, AN network in support of 3G Data Services and
fiber network in support of facilities backhaul network.

PROJECT: Projects are described in one of two ways. First, any translations
support required for facilitating new or modified service offerings by Sprint
within the Markets, and second, any operations support required for facilitating
new or modified service offerings by Sprint within the Markets. Sprint will
provide the Alliances sixty (60) days advance written notice, and include a
detailed Method of Procedure (“MOP”), when translation and/or operation support
is required from the Alliances. Within ten (10) business days of receiving the
written notice the Alliances and Sprint agree to jointly review the MOP to
ensure the potential impacts of the requested change is thoroughly analyzed. If
the MOP review reveals that there would be a detrimental impact to Sprint or the
Alliances Customers if the project was undertaken the requested change will not
be implemented. If it is deemed that the requested change does not have a
detrimental impact the Alliances and Sprint will work together to develop a
mutually agreeable schedule for implementation.

FACILITY SERVICES: Facility services shall be defined as any connectivity (e.g.,
DS0, DS1, DS3, OC3, OC12, OC48, etc.) required by Sprint to interconnect with
the MTSO(s) on the Alliances Network to support Local calling services, NATPLAT,
OSSN or 3G Data services. For the Alliances to ensure capacity requirements are
met, Sprint must provide the Alliances with quarterly advanced forecasts of
Facility Services requirements. The Facility Services Process is described
below:

Facility Services Process

 

  •  

Channelized DS3 demarcation point (DeMuxed DS3 Demarc) will be defined as the
established DS1 DSX panel locations within the MTSOs.

 

  •  

DS3 demarcation point (DS3 Demarc) will be defined as DS3 connectivity to the
DS3 DSX point locations within the MTSOs.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

  •  

Wireless Operations will be responsible for the Facility Services
cross-connection and maintenance of said cross-connections from the DeMuxed DS3
Demarc and the DS3 Demarc to appropriate locations within the MTSO locations.

 

  •  

Subject to the prior written approval of the Alliances, Sprint shall be
responsible for the delivery of Facility Services to the DS3 Demarc and the
DeMuxed DS3 Demarc within the MTSO locations.

 

  •  

Sprint will use the Alliances’ Wireless Network Provisioning management as
primary contact for Facility Services design and implementation projects from
the DeMuxed DS3 Demarc and the DS3 Demarc to appropriate locations within the
MTSO locations.

 

  •  

Sprint will use the Alliances’ Wireless Operations management as primary contact
for Facility Services testing and activation, as well as Facility Services
trouble resolution from the DeMuxed DS3 Demarc and the DS3 Demarc to appropriate
locations within the MTSO locations.

 

  •  

The Alliances Facility Services Process is a thirty (30) business day time
interval (Time Interval).

 

  •  

Time Interval commences on the date of Sprint submittal of a completed Special
Circuit Request order (SCR) to NTELOS Wireless Network Provisioning
(Wirelessprovisioning@NTELOS.com).

 

  •  

A completed SCR shall include the following:

 

  1. Circuit identification of backhaul facility;

 

  2. Time Slot on backhaul facility;

 

  3. Sprint circuit identification of switch facility within the MTSO;

 

  4. Sprint Purchase Order Number (PON);

 

  5. Sprint FP number(s);

 

  6. Sprint Trunk Group Number;

 

  7. Trunk Circuit Identification Code(s) (TCICs);

 

  8. Requested due date;

 

  9. Contact information for Sprint personnel;

 

  10. Sprint Switch Common Language Location Identification (CLLI) for the
terminating switch;

 

  11. Sprint Point Code for the terminating switch; and

 

  12. NTELOS Trunk Group name.

 

  •  

Sprint changes to a submitted SCR may prolong stated Time Interval.

 

  •  

For new trunk groups, the Alliances will be responsible for assigning trunk
group administration numbers and trunk group names.

NETWORK TROUBLE MANAGEMENT AND OPERATIONAL PROCEDURES:

NETWORK OUTAGE NOTIFICATIONS: The Alliances will provide notification to the
Sprint NOCC of network outages and resolution there of for TS1, TS2 and TS3
network events via the CMC/NetSmart application. Sprint will be responsible for
providing the Alliances access to the CMC/NetSmart system.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

CUSTOMER TROUBLE TICKET MANAGEMENT: The Alliances will respond to Sprint’s
customer trouble tickets using Sprint’s Clarify trouble ticketing system via
connectivity to CITRIX.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Alliances Operational and Engineering Contacts

 

Dan Meenan

 

Director of Site Development

 

(W) (540) 946-1890

 

(PCS) (434) 760-7602

 

meenand@ntelos.com

  

Bobby McAvoy

 

Vice President - Wireless Engineering and Operations

 

(W) (804) 327-5465

 

(PCS) (804) 218-5465

 

mcavoyb@ntelos.com

 

Brian Biernat

 

Director of Engineering

 

(W) (540) 946-1806

 

(PCS) (540) 649-1979

 

biernatb@ntelos.com

  

NTELOS NOC (twenty four hours a day

seven days a week coverage)

 

(540) 941-4800

Joe Tauchen

 

Director of RF Performance and Network Operations

 

(W) (804) 327-5460

 

(PCS) (804) 218-5460

 

tauchenj@ntelos.com

  

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Sprint Operational and Engineering Contacts for Agreement

 

Ron Morse

 

Revenue Operational Testing

 

(913) 794-9303

 

Ron.Morse@mail.sprint.com

  

Brenda Helmick

 

Traffic Engineering

 

(913) 762-1326

 

Brenda.K.Helmick@mail.sprint.com

Alisha Brooks

 

Numbering Solutions

 

(913) 794-8489

 

Alisha.M.Brooks@mail.sprint.com

  

Sig Tomeldan

 

SS7 E911

 

(913) 227-5147

 

Sig.M.Tomeldan@mail.sprint.com

Athena Tisby

 

Switch Provisoning

 

(913) 534-5113

 

Athena.C.Tisby@mail.sprint.com

  

Ned Awad

 

E911

 

(913) 794-8484

 

nawad01@sprintspectrum.com

Diana Carollo

 

SS7 Provisioning

 

(913) 534-3802

 

Diana.K.Carollo@mail.sprint.com

  

Dott Salyer – Alliances POC

 

Service Management

 

(913) 534-2645

 

Dott.J.Salyer@mail.sprint.com

Alice Anderson

 

OSSN Provisioning

 

(913) 315-4294

 

Alice.J.Anderson@mail.sprint.com

  

Sprint Wireless NOCC

 

(913) 859-1400

 

(913) 859-1500

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

2. NETWORK PERFORMANCE COMMITMENTS.

The Alliances Network Performance SLAs are measured across specific Alliances
Network elements, and apply to sites on the Alliances platforms as stipulated in
Schedule 4. In addition to Sprint’s remedies available to it under the
Agreement, if the Alliances fail to attain these objectives, the Alliances will
provide a service credit as provided below. In addition, the Alliances will
develop and implement a commercially reasonable plan (herein referred to as a
“Get Well Plan”) to attain the objective and will share that plan with Sprint.

 

  2.A.    NETWORK BLOCK RATE (Voice & Data).

 

  2.A.1.    Network Block Commitment.

 

  •  

Definition – Percentage of total blocked call attempts to total call attempts,
measured each hour must be less than that set forth in Schedule 4 (“Network
Block Commitment”).

 

  •  

Network Block Rate:

Definition—Total blocked calls for all cell site sectors over all of the Markets
/ Total attempted calls for all cell site sectors over all of the Markets
(“Network Block Rate”).

 

  2.A.2.    Network Block Validation.

The Alliances will provide to Sprint on a monthly basis the actual Network Block
Rate in a summary report format.

 

  2.A.3.    Network Block Service Credit.

If the actual Network Block Rate fails to meet the Network Voice Block
Commitment for any calendar month during the term of the Agreement, Sprint will
notify the Alliances of such failure at which time the Alliance will provide
Sprint with a Get Well Plan within fifteen (15) days of notification. The
Alliances will have two (2) months after Sprint’s receipt of the Get Well Plan
in

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

which to cure. If after such two (2) month cure period the Alliances do not meet
or exceed such Network Block Commitment in the month following expiration of the
two (2) month cure period, the Alliances will issue a service credit to Sprint
equal to two percent (2%) of Sprint’s total voice call charges for that month
following the expiration of cure period and for each consecutive month
thereafter in which such failure continues. Approved service credit(s) will be
applied to Sprint’s invoice during the next available bill cycle.

 

  2.B.    NETWORK DROP RATE (Voice & Data).

 

  2.B.1.    Network Drop Commitment.

 

  •  

Definition – Percentage of established calls that were lost as a result of
mobile equipment problems, RF failure (loss of continuity in traffic going from
mobile to cell site), cell site problems, and switch hardware/software failures
must be less than that set forth in Schedule 4 (“Network Drop Commitment”).

 

  •  

Network Drop Rate –

Definition—Lost calls + dropped calls / Assigned calls – call setup failures
(“Network Drop Rate”).

 

  2.B.2.    Network Drop Validation.

The Alliances will provide to Sprint on a monthly basis the actual Network Drop
in summary report format.

 

  2.B.3.    Network Drop Service Credit.

If the actual Network Drop Rate fails to meet the Network Drop Commitment for
any calendar month during the term of the Agreement, Sprint will notify the
Alliances of such failure at which time the Alliances will provide Sprint with a
Get Well Plan within fifteen (15) days of notification. The Alliances will have
two (2) months after Sprint’s receipt of the Get Well Plan in which to cure. If
after such two (2) month period the Alliances do not meet or exceed such Network
Drop Commitment in the month following the expiration of the two (2) month cure
period, the Alliances will issue a service credit to Sprint equal to two percent
(2%) of Sprint’s total voice call charges for that month following the
expiration of cure period and for each consecutive month thereafter in which
such failure continues. Approved service credit(s) will be applied to Sprint’s
invoice during the next available bill cycle.

 

  2.C    NETWORK ELEMENT AVAILABILITY

 

  2.C.1.    Network Element Availability Commitment.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

  •  

Definition—Unplanned network element outage resulting in a total call processing
outage that does not meet the requirements set forth in Schedule 4 (“Network
Element Availability Commitment”).

 

  •  

Network Elements which Availability will be Monitored

 

  1. Base Transceiver Station(s) (BTS)

 

  2. Base Station Controller(s) (BSC)

 

  3. Mobile Switching Center(s) (MSCs)

 

  4. Microwave Backhaul Availability (excluding unlicensed microwave used for
cell site backhaul)

 

  •  

Network Element Availability Equations

 

  1. For BTS, BSC, MSC, Microwave Backhaul (= total seconds availability/ total
outage seconds)

 

  2.C.2. Network Element Validation.

The Alliances will provide to Sprint on a monthly basis the actual Network
Element Availability for each Network Element included in 2.C.1 in a summary
report format.

 

  2.C.3. Network Element Availability Service Credit.

If any Network Element listed above in 2.C.1 fails to meet the Network Element
Availability Commitment for any calendar month during the term of the Agreement,
Sprint will notify the Alliances of such failure at which time the Alliances
will provide Sprint with a Get Well Plan within (15) days of notification. The
Alliances will have two (2) months after Sprint’s receipt of the Get Well Plan
in which to cure.

If after such two (2) month period the Alliances do not meet or exceed
objectives stipulated in Schedule 4 for BTS, BSC, MSC, and Microwave Backhaul
Availability in the month following the expiration of the two month cure period,
the Alliances will issue a service credit to Sprint equal to two percent (2%) of
Sprint total voice call charges for that month following the expiration of the
cure period and for each consecutive month thereafter in which such failure
continues. Approved service credit(s) will be applied to Sprint’s invoice during
the next available bill cycle.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Schedule 5

Alliances and Sprint Representatives

Alliances: Clark Brule

Director of Intercarrier Relations & Wireless Administration

1150 Shenandoah Village Drive

P. O. Box 1328

Waynesboro, VA 22980

brulec@ntelos.com

540-946-1853 (office)

540-241-4883 (PCS)

Sprint: Wes Coffindaffer

Director, Roaming Services

KSOPHH0312-3A153

6180 Sprint Parkway

Overland Park, KS 66251

913-315-6338 (office)

913-226-1152 (PCS)

913-315-0501 (fax)

Wes.T.Coffindaffer@sprint.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Schedule 6

Sprint Core Features and Services

The following matrix details the current required Sprint products and services
that must be supported by the Alliances with a brief description of the
products/services and their respective high-level requirements.

 

Product / Service and

Description

  

Technical and Operational

Requirements

  

Host

EDVO REV A Data Products and Services (Vision)

 

Vision is a suite of applications and services using the high speed third
generation network.

 

Supported Products:

 

•     Business Connection

 

•     Enterprise Edition

 

•     Business Edition

 

•     Server Edition

 

•     Connection Manager

 

•     Wireless ISP

 

•     PCS Data Link

 

•     High Speed Remote Access Server (HS RAS)

 

•     Messaging Services

 

•     Instant Messaging

 

•     Mail

 

•     Wireless Chat

 

•     Picture and Video Mail

 

•     3G Gaming

 

•     Ringers and Screen Savers

 

•     Downloadable Premium Applications

  

Voice Network Datafill

Data NetworkDatafill

Network Element Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

   ¨

x

x

¨

¨

¨

x

x

x

x

x

x

   Sprint Hosted

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Product / Service and

Description

  

Technical and Operational

Requirements

  

Host

•     Wireless Telemetry

 

•     Java-enabled applications

 

•     3rd Party Instant Messaging

 

•     3rd Party Chat

 

•     3rd Party Content

 

•     QCHAT

        

3G1X Data Product and Services (Vision)

 

Vision is a suite of applications and services using the high speed third
generation network.

 

Supported Products:

 

•     Business Connection

•     Enterprise Edition

 

•     Business Edition

 

•     Server Edition

 

•     Connection Manager

 

•     Wireless ISP

 

•     PCS Data Link

 

•     High Speed Remote Access Server (HS RAS)

 

•     Messaging Services

 

•     Instant Messaging

 

•     Mail

 

•     Wireless Chat

 

•     Picture and Video Mail

 

•     3G Gaming

 

•     Ringers and Screen Savers

  

Voice Network Datafill

Data Network Datafill

Network Element Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

  

¨

x

x

¨

¨

¨

x

x

x

x

x

x

   Sprint Hosted

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Product / Service and

Description

  

Technical and Operational

Requirements

  

Host

•     Downloadable Premium Applications

 

•     Wireless Telemetry

 

•     Java-enabled applications

 

•     3rd Party Instant Messaging

 

•     3rd Party Chat

 

•     3rd Party Content

        

Ready Link (Push To Talk )

 

Ready Link provides two-way walkie-talkie style communications between Sprint
ready line subscribers.

  

Voice Network Datafill

Data Network Datafill

Network Element Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

  

¨

x

x

¨

¨

¨

¨

x

¨

x

x

x

   Sprint Hosted

2G Data Products and Services

 

Data products using the high speed second generation (IS-95) network.

 

Supported Products:

 

•     Text and Numeric Paging

 

•     Email

 

•     Short Mail

 

•     Wireless Web Browser

 

•     Wireless Web Connection

 

•     Wireless Web Updates

  

Voice Network Datafill

Data Network Datafill

Network Element Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

  

x

x

x

¨

¨

¨

¨

¨

x

¨

x

x

   Sprint Hosted

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Product / Service and

Description

  

Technical and Operational

Requirements

  

Host

•     My Wireless Web

 

•     Wireless Web Enterprise Applications

 

•     Direct Internet Access

 

•     Business Connection – Personal Edition

 

•     Ringers & More

 

•     ECare HDML Interactive

        

FCC Mandates

 

Regulatory requirements as defined by the Federal Communications Convention.

 

•     911 Basic

 

•     E-911 Phase 1

 

•     E-911 Phase 2

 

•     711 / TTY

 

•     CALEA

 

•     Other FCC Requirements

  

Voice Network Datafill

Data Network Datafill

Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

  

x

¨

x

¨

x

¨

¨

¨

¨

¨

¨

¨

   Alliances Hosted

Voice Services and Dial Plans

 

Required voice service and dial plan support for Sprint Customers operating on
the Alliances Network.

 

•     Mobile to Land

 

•     Land to Mobile

 

•     Mobile to Mobile

 

•     Call waiting

 

•     Caller ID

  

Voice Network Datafill

Data Network Datafill

Network Element Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

  

x

¨

¨

x

¨

¨

x

¨

¨

¨

¨

x

   Alliances Hosted

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Product / Service and

Description

  

Technical and Operational

Requirements

  

Host

•     Call Delivery

 

•     3-Way Calling

 

•     Call Forwarding

 

•     Abbreviated Dial Codes (ADC - # and * codes)

 

•     Inter-lata Toll Dialing

 

•     Intra-lata Toll Dialing

 

•     International Dialing

 

•     Hot Lining

 

•     Call restriction (toll-denied)

 

•     Integrated Office

 

•     Account Spending Limits (ASL)

 

•     Private Label Services (PLS)

 

•     Qwest

 

•     Virgin Mobile USA

 

•     Telco Prepaid

        

Sprint National Platform Access

 

Required dial plan and routing support to route Sprint Customers to nationally
hosted services.

 

•     One-touch Voicemail access (envelope key)

 

•     Customer Care Access (*2, 611)

 

•     Directory Assistance (411)

  

Voice Network Datafill

Data Network Datafill

Network Element Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

  

x

¨

¨

x

¨

x

x

¨

¨

¨

¨

x

   Sprint Hosted

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

 

Product / Service and

Description

  

Technical and Operational

Requirements

  

Host

•     Operator Services (dial 0)

 

•     Voice Command (*TALK)

 

•     Basic text & numeric paging

 

•     Mobile Originated and Mobile Terminated SMS

        

Over the Air Functionality (OTAF)

 

Provide download of PRL, MDN and other definable parameters directly to the
Handsets.

 

•     Over the Air Service Provisioning – OTASP (Pull)

 

•     Over The Air Parameter Administration (OTAPA)

 

•     IP Based Over The Air Parameter Administration - IOTA (Push)

  

Voice Network Datafill

Data Network Datafill

Technical Data

Customized Dial Plans

PSAP Connectivity

Direct Connect Circuit

SS7 Connectivity / Gateway

AAA Connectivity

IWF Connectivity

PDSN Connectivity

Packet Transport Connectivity

Direct Connect to Billing Interface

  

x

x

x

¨

¨

x

x

¨

¨

¨

¨

¨

   Sprint Hosted

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION COPY

Schedule 7

EVDO Deployment Schedule

 

CLUSTER

  

MARKET

  

Sprint

Whole

Sites

  

% of

Wholesale

Sites

   

% Cumulative

Wholesale

Coverage

   

Sprint

Contract

Cluster A

  

1. Charlottesville

2. Huntington

3. Staunton/Waynesboro

   144    24 %   24 %   Q208

Cluster B

  

4. Lynchburg

5. Charleston

   142    24 %   48 %   Q308

Cluster C

   6. Roanoke    125    21 %   69 %   Q408

Cluster D

  

7. Morgantown

8. Fairmont

9. Clarksburg

   85    14 %   83 %   Q109

Cluster E

  

10. Beckley

11. Bluefield

   52    9 %   92 %   Q209

Cluster F

  

12. Martinsville

13. Danville

   47    8 %   100 %   Q309                   Total    595                      